DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Information Disclosure Statement
The information disclosure statements (IDS), submitted on 03/10/2022, 03/10/2022, 03/10/2022, 03/10/2022, 04/01/2022, 05/25/2022, 07/12/2022, 08/08/2022, and 09/13/2022, are being considered by the examiner.
Objections 
Claim 49 is objected.  A limitation “encodedportion” should be read “encoded portion”.  An appropriate correction is required.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “an entropy encoder”, “a reconstruction module”, “a previously encoded portion”, “a saved state of the symbol probability of a previously encoded portion”, and “a residual signal” must be shown or the features must be canceled from the claims 31-49.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
6.        Claims 31-49 are rejected on the ground of nonstatutory double patenting as being unpatentable over related claims of the U.S. Patent 11,343,517 B2. Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims are similar to the claims in the US Patent 11,343,517 B2 to meet the limitations claimed in the co-pending applications.  Table 1 shows comparisons between the instant claims and the US Patent 11,343,517 B2 claims.
Table 1: Comparison of claims in the instant Application 17/689,622 vs. the U.S. Patent 11,343,517 B2.
Instant Application 17/689,622 
U.S. Patent 11,343,517 B2 
31. A decoder for decoding information from a datastream to reconstruct a picture, which is partitioned into portions, the decoder comprising: 
a processor; 
an entropy decoder configured to entropy decode, using the processor, the portions based on wavefront parallel processing (WPP) in which a current portion of the portions is entropy decoded according to one of at least two modes, wherein the entropy decoder is configured to: 
in accordance with a first mode of the at least two modes, decode data related to the current portion using context adaptive entropy decoding to obtain a residual signal, wherein the context adaptive entropy decoding includes deriving contexts across portion boundaries and initializing a symbol probability associated with the current portion depending on a saved state of the symbol probability of a previously decoded portion, wherein, in initializing the symbol probability associated with the current portion in accordance with the first mode, the entropy decoder is configured to: 
responsive to a determination that a first coding block associated with the current portion is the first coding block from a left end of a first row of the picture in accordance with a raster scan order, initialize the symbol probability associated with the current portion based on a saved symbol probability as acquired in context adaptive entropy decoding the previously decoded portion up to a second coding block from a left end of a second row of the picture, wherein the second row is associated with the previously decoded portion and the second coding block is spatially adjoining and to a right-hand side of a first coding block of the second row, and otherwise, 
initialize the symbol probability associated with the current portion  based on a symbol probability as acquired at an end of context adaptive entropy decoding the previously decoded portion, and 
in accordance with a second mode of the at least two modes, decode data related to the current portion using context adaptive entropy decoding to obtain a residual signal, wherein the context adaptive entropy decoding includes restricting the derivation of the contexts so as to not cross the portion boundaries and an initialization of the symbol probabilities independent of a previously decoded portion, and save the symbol probability as acquired in context adaptive entropy decoding the previously decoded portion up to the second coding block in the second row associated with the previously decoded portion in accordance with the raster scan order, 
wherein the picture is partitioned into the portions, the portions are slices or slice segments, and the current portion includes information indicating a position within the picture at which entropy decoding of the current portion begins; 
a predictor configured to generate, using the processor, a prediction signal based on prediction parameters related to the current portion from the datastream; and 
a reconstruction module configured to reconstruct, using the processor, a portion of the picture related to the current portion based on the residual signal and the prediction signal.   
1. 1. A decoder for decoding information from a datastream to reconstruct a picture, which is partitioned into portions, the decoder comprising:
a processor;
an entropy, decoder configured to entropy decode, using the processor, the portions based on wavefront parallel processing (WPP), wherein each portion includes a start syntax element indicating a position within the picture at which decoding of a respective portion begins, and the portions are grouped in one or more WPP substreams, and for each of the one or more WPP
substreams, a first portion according to a slice order in a respective WPP sub stream starts at a left edge of the picture as indicated by the start syntax element of the first portion, wherein a current portion of the portions is entropy decoded according to one of at least two modes, wherein the entropy decoder is configured to:
in accordance with a first mode of the at least two modes, decode data related to the current portion using context adaptive entropy decoding to obtain a residual signal, wherein the context adaptive entropy decoding includes deriving contexts across portion boundaries and initializing a symbol probability associated with the current portion depending on a saved state of the
symbol probability of a previously decoded portion,
wherein, in initializing the symbol probability associated with the current portion in accordance with the first mode, the entropy decoder is configured to:
responsive to a determination that a first coding block associated with the current portion is the first coding block from a left end of a first row of the picture in accordance with a raster scan order, initialize the symbol probability associated with the current portion based on a saved symbol probability as acquired in context adaptive entropy decoding the previously decoded portion up to a second coding block from a left end of a second row of the picture, wherein the second row is associated with the previously decoded portion
and the second coding block is spatially adjoining and to a right-hand side of a first coding block of the second row, and otherwise,  
initialize the symbol probability associated with the current portion based on a symbol probability as acquired at an end of context adaptive entropy decoding the previously decoded portion, and in accordance with a second mode of the at least two modes, decode data related to the current portion using context adaptive entropy decoding to obtain a residual signal, wherein the context adaptive entropy decoding includes restricting the derivation of the contexts so as to not cross the portion boundaries and an initialization
of the symbol probabilities independent of a previously decoded portion, and save the symbol probability as acquired in context adaptive entropy decoding the previously decoded portion up to the second coding block in the second row associated with the previously decoded portion in accordance with the raster scan order, wherein the picture is partitioned into the portions,
the portions are slices or slice segments;
a predictor configured to generate, using the processor, a prediction signal based on prediction parameters related to the current portion from the datastream; and
a reconstruction module configured to reconstruct, using the processor, a portion of the picture related to the current portion based on the residual signal and the prediction signal.
32. The decoder according to claim 31, where the picture is partitioned in coding blocks arranged in rows and columns and having the raster scan order defined among each other and each portion of the portions is a slice, and the decoder is configured to associate each slice with a continuous subset of the coding blocks in the raster scan order so that the subsets follow each other along the raster scan order in accordance with a slice order.  
2. The decoder according to claim 1, where the picture is partitioned in coding blocks arranged in rows and columns and having the raster scan order defined among each other and each portion of the portions is a slice, and the decoder is configured to associate each slice with a continuous subset of the coding blocks in the raster scan order so that the subsets follow each other along the raster scan order in accordance with a slice order.
33. The decoder according to claim 31, wherein, in initializing the symbol probability associated with the current portion in accordance with the first mode, the entropy decoder is configured to: responsive to a determination that the first coding block associated with the current portion is not the first coding block in the first row, initialize the symbol probability  associated with the current portion based on a symbol probability as acquired at the end of context adaptive entropy decoding the previously decoded portion.
3. The decoder according to claim 1, wherein, in initializing the symbol probability associated with the current portion in accordance with the first mode, the entropy decoder is configured to: responsive to a determination that the first coding block associated with the current portion is not the first coding block in the first row, initialize the symbol probability associated with the current portion based on a symbol probability as acquired at the end of context adaptive entropy decoding the previously decoded portion.
34. The decoder according to claim 31, wherein the entropy decoder is configured to be responsive to a syntax element portion within the current portion, the syntax element portion indicating which of the first and second modes to use for decoding.
4. The decoder according to claim 1, wherein    the entropy decoder is configured to be responsive to a syntax element portion within the current portion, the syntax element portion indicating which of the first and second modes to use for decoding.
35. The decoder according to claim 34, wherein the entropy decoder is configured to be responsive to a generic syntax element in the datastream so as to operate in one of at least two generic operating modes, with, according to a first generic operating mode, performing responsive to the syntax element portion for each portion, and, according to a second generic operating mode, using a different one of the at least two modes other than the first mode.
5. The decoder according to claim 4, wherein the entropy decoder is configured to be responsive to a generic syntax element in the datastream so as to operate in one of at least two generic operating modes, with, according to a first generic operating mode, performing responsive to the syntax element portion for each portion, and, according to a second generic operating mode, using a different one of the at least two modes other than the first mode.
36. The decoder according to claim 31, wherein the entropy decoder is configured to according to the first and second modes, continue continuously updating the symbol probabilities from a beginning to an end of the current portion.
6. The decoder according to claim 1, wherein the entropy decoder is configured to according to the first and second modes, continue continuously updating the symbol probabilities from a beginning to an end of the current portion.
37. The decoder according to claim 31, wherein the entropy decoder is configured to save symbol probabilities as acquired in context adaptive entropy decoding the previously decoded portion up to an end of the previously decoded portion.
7. The decoder according to claim 1, wherein the entropy decoder is configured to save symbol probabilities as acquired in context adaptive entropy decoding the previously decoded portion up to an end of the previously decoded portion.
38. The decoder according to claim 31, wherein the entropy decoder is configured to, in the first and second modes, restrict the predictive decoding within tiles into which the picture is sub-divided.
8. The decoder according to claim 1, wherein the entropy decoder is configured to, in the first and second modes, restrict the predictive decoding within tiles into which the picture is sub-divided.
39. The decoder according to claim 31, wherein the entropy decoder is configured to, in accordance with the first of the at least two modes, copy for the current portion, a portion of a slice header syntax from a preceding portion decoded in the second mode.  
9. The decoder according to claim 1, wherein the entropy decoder is configured to, in accordance with the first of the at least two modes, copy for the current portion, a portion of a slice header syntax from a preceding portion decoded in the second mode.
40. An encoder for encoding a picture into a datastream, wherein the picture is partitioned into portions, the encoder comprising: a processor; a residual module configured to generate, using the processor, a residual signal related to a current portion of the portions of the picture; a predictor configured to generate, using the processor, prediction parameters based on a prediction signal, wherein the prediction parameters are encoded into the datastream; and an entropy encoder configured to entropy encode, using the processor into the datastream, the portions based on wavefront parallel processing (WPP) in which the residual signal related to the current portion is entropy encoded according to one of at least two modes, wherein the entropy encoder is configured to: if the current portion is to be coded in accordance with a first mode of the at least two modes, encode the residual signal using context adaptive entropy encoding including deriving contexts across portion boundaries and initializing a symbol probability associated with the current portion depending on a saved state of the symbol probability of a previously encoded portion, wherein, in initializing the symbol probability associated with the current portion in accordance with the first mode, the entropy encoder is configured to: responsive to a determination that a first coding block associated with the current portion is the first coding block from a left end of a first row of the picture in accordance with a raster scan order, initialize the symbol probability associated with the current portion based on the saved symbol probability as acquired in context adaptive entropy encoding the previously encoded portion up to a second coding block from a left end of a second row of the picture, wherein the second row is associated with the previously decoded portion and the second coding block is spatially adjoining and to a right-hand side of a first coding block of the second row, and otherwise, initialize the symbol probability associated with the current portion based on a symbol probability as acquired at an end of context adaptive entropy Page 6 of 11Attorney Docket No. 128571-5330-US encoding the previously encoded portion, and if the current portion is to be coded in accordance with a second mode of the at least two modes, encode the residual signal using context adaptive entropy encoding with restricting the derivation of the contexts so as to not cross the portion boundaries and initializing the symbol probabilities independent of any previously encoded portion, and save the symbol probability as acquired in context adaptive entropy encoding the previously encoded portion up to the second coding block in the second row associated with the previously encoded portion in accordance with the raster scan order, wherein the picture is partitioned into the portions, the portions are slices or slice segments, and the current portion includes information indicating a position within the picture at which entropy encoding of the current portion begins.
11. An encoder for encoding a picture into a datastream, wherein the picture is partitioned into portions, the encoder comprising:
a processor;
a residual module configured to generate, using the processor, a residual signal related to a current portion of the portions of the picture;
a predictor configured to generate, using the processor, prediction parameters based on a prediction signal, wherein the prediction parameters are encoded into the datastream; and
an entropy encoder configured to entropy encode, using the processor into the datastream, the portions based on wavefront parallel processing (WPP)), wherein each portion includes a start syntax element indicating a position within the picture at which encoding of a respective portion begins, and
the portions are grouped in one or more WPP substreams, and for each of the one or more WPP sub streams, a first portion according to a slice order in a respective WPP sub stream starts at a left edge of the picture as indicated by the start syntax element of the first portion, wherein the residual signal related to the current portion is entropy encoded according to one of at least two modes, wherein the entropy encoder is configured to:
if the current portion is to be coded in accordance with a first mode of the at least two modes, encode the residual signal using context adaptive entropy encoding including deriving contexts across portion boundaries and initializing a symbol probability associated with the current portion depending on a saved state of the symbol probability of a previously encoded portion,
wherein, in initializing the symbol probability associated with the current portion in accordance with the first mode, the entropy encoder is configured to:responsive to a determination that a first coding block associated with the current portion is the first coding block from a left end of a first row of the picture in accordance with a raster scan order, initialize the symbol probability associated with the current portion based on the saved symbol probability as acquired in context adaptive entropy encoding the previously encoded portion up to a second coding block from a left end of a second row of the picture, wherein the second row is associated with the previously decoded portion
and the second coding block is spatially adjoining and to a right-hand side of a first coding block of the second row, and otherwise, initialize the symbol probability
associated with the current portion based on a symbol probability as acquired at an end of context adaptive entropy encoding the previously encoded portion, and
if the current portion is to be coded in accordance with a second mode of the at least two modes, encode the residual signal using context adaptive entropy encoding with restricting the derivation of the contexts so as to not cross the portion boundaries and initializing the symbol probabilities independent of any previously encoded portion, and save the symbol probability as acquired in context adaptive entropy encoding the previously encoded portion up to the second coding block in the second row associated with the previously
encoded portion in accordance with the raster scan order wherein the picture is partitioned into the portions, the portions are slices of slice segments.
41. The encoder according to claim 40, where the picture is partitioned in coding blocks arranged in rows and columns and having the raster scan order defined among each other and each portion of the portions is a slice, and the encoder is configured to associate each slice with a continuous subset of the coding blocks in the raster scan order so that the subsets follow each other along the raster scan order in accordance with a slice order. 
12. The encoder according to claim 11, where the picture is partitioned in coding blocks arranged in rows and columns and having the raster scan order defined among each other and each portion of the portions is a slice, and the encoder is configured to associate each slice with a continuous subset of the coding blocks in the raster scan order so that the subsets follow each other along the raster scan order in accordance with a slice order. 
42. The encoder according to claim 40, wherein, in initializing the symbol probability associated with the current portion in accordance with the first mode, the entropy encoder is configured to: responsive to a determination that the first coding block associated with the current portion is not the first coding block in the first row, initialize the symbol probability associated with the current portion based on a symbol probability as acquired at the end of context adaptive entropy encoding the previously encoded portion.
13. The encoder according to claim 11, wherein, in initializing the symbol probability associated with the current portion in accordance with the first mode, the entropy encoder is configured to: responsive to a determination that the first coding block associated with the current portion is not the first coding block in the first row, initialize the symbol probability associated with the current portion based on a symbol probability as acquired at the end of context adaptive entropy encoding the previously encoded portion.
43. The encoder according to claim 40, wherein the entropy encoder is configured code a syntax element portion within the current portion of the portions, the syntax element portion indicating which of the first and second modes to use for encoding.  
14. The encoder according to claim 11, wherein the entropy encoder is configured code a syntax element portion within the current portion of the portions, the syntax element portion indicating which of the first and second modes to use for encoding.
44. The encoder according to claim 43, wherein the entropy encoder is configured to determine a generic syntax element and write the generic syntax element into the datastream with operating in one of at least two generic operating modes depending on the generic syntax element, namely, with, according to a first generic operating mode, performing coding the syntax element portion for each portion, and, according to a second generic operating mode, inevitably using a different one of the at least two modes other than the first mode.
15. The encoder according to claim 14, wherein the entropy encoder is configured to determine a generic syntax element and write the generic syntax element into the datastream with operating in one of at least two generic operating modes depending on the generic syntax element, namely, with, according to a first generic operating mode, performing coding the syntax element portion for each portion, and, according to a second generic operating mode, inevitably using a different one of the at least two modes other than the first mode.
45. The encoder according to claim 40, wherein the entropy encoder is configured to according to the first and second modes, continue continuously updating the symbol probabilities from a beginning to an end of the current portion.
16. The encoder according to claim 12, wherein the entropy encoder is configured to according to the first and second modes, continue continuously updating, the symbol probabilities from a beginning to an end of the current portion.
46. The encoder according to claim 40, where the entropy encoder is configured to save symbol probabilities as acquired in context adaptive entropy encoding the previously encoded portion up to an end of the previously encoded portion.
17. The encoder according to claim 11, where the entropy encoder is configured to save symbol probabilities as acquired in context adaptive entropy encoding the previously encoded portion up to an end of the previously encoded portion.
47. The encoder according to claim 40, where the entropy encoder is configured to, in the first and second modes, restrict the predictive encoding within tiles into which the picture is sub-divided.
18. The encoder according to claim 11, where the entropy encoder is configured to, in the first and second modes, restrict the predictive encoding within tiles into which the picture is sub-divided.
48. (New) A non-transitory computer-readable medium for storing data associated with a video, comprising: a data stream stored in the non-transitory computer-readable medium, the data stream comprising encoded information related to a picture of a video, wherein the picture is partitioned in units of portions, wherein the encoded information is coded into the data stream for storing in the non-transitory computer-readable medium by operations including: generating a residual signal related to a current portion of the portions of the picture; generating prediction parameters based on a prediction signal, wherein the prediction parameters are encoded into the datastream; entropy encoding the portions based on wavefront parallel processing (WPP) in  which the residual signal related to the current portion is entropy encoded according to one of at least two modes, wherein the entropy encoding includes: if the current portion is to be coded in accordance with a first mode of the at least two modes, encoding the residual signal using context adaptive entropy encoding including deriving contexts across portion boundaries and initializing a symbol probability associated with the current portion depending on a saved state of the symbol probability of a previously encode portion, wherein, in initializing the symbol probability associated with the current portion in accordance with the first mode, the entropy encoding includes: responsive to a determination that a first coding block associated with the current portion is the first coding block from a left end of a first row of the picture in accordance with a raster scan order, initializing the symbol probability associated with the current portion based on the saved symbol probability as acquired in context adaptive entropy encoding the previously encoded portion up to a second coding block from a left end of a second row of the picture, wherein the second row is associated with the previously decoded portion and the second coding block is spatially adjoining and to a right-hand side of a first coding block of the second row, and otherwise, initializing the symbol probability associated with the current portion based on a symbol probability as acquired at an end of context adaptive entropy encoding the previously encoded portion, and if the current portion is to be coded in accordance with a second mode of the at least two modes, encoding the residual signal using context adaptive entropy encoding with restricting the derivation of the contexts so as to not cross the portion boundaries and initializing the symbol probabilities independent of any previously encoded portion, and saving the symbol probability as acquired in context adaptive entropy encoding the previously encoded portion up to the second coding block in the second row associated with the previously encoded portion in accordance with the raster scan order, wherein the picture is partitioned into the portions, the portions are slices or slice segments, and the current portion includes information indicating a position within the picture at  which entropy encoding of the current portion begins.
26. A non-transitory computer-readable medium for storing data associated with a video, comprising:
a data stream stored in the non-transitory computer-readable medium, the data stream comprising encoded information related to a picture of a video, wherein the picture is partitioned in units of portions, wherein the
encoded information is coded into the data stream for storing in the non-transitory computer-readable
medium by operations including:
generating a residual signal related to a current portion of the portions of the picture; generating prediction parameters based on a prediction signal, wherein the prediction parameters are encoded into the datastream;
entropy encoding the portions based on wavefront
parallel processing (WPP), wherein each portion includes a start syntax element indicating a position within the picture at which decoding of a respectiveportion begins, and
the portions are grouped in one or more WPP substreams and for each of the one or more WPP substreams, a first portion according to a slice order in the a respective WPP substream starts at a left edge of the picture as indicated by the start syntax element of the first portion,
wherein the residual signal related to the current portion is entropy encoded according to one of at least two modes, wherein the entropy encoding includes:
if the current portion is to be coded in accordance with a first mode of the at least two modes, encoding the residual signal using context adaptive entropy encoding including deriving contexts across portion boundaries and initializing a symbol probability associated with the current portion depending on a saved state of the symbol probability of a previously encode portion,
wherein, in initializing the symbol probability associated with the current portion in accordance with the first mode, the entropy encoding includes:responsive to a determination that a first coding block associated with the current portion is the first coding block from a left end of a first row of the picture in accordance with a raster scan order, initializing the symbol probability associated with the current portion based on the saved symbol probability as acquired in context adaptive entropy encoding the previously encoded portion up to a second coding block from a left end of a second row of the picture, wherein the second row is associated with the previously decoded portion and the second coding block is spatially adjoining and to a right-hand side of a first coding block of the second row, and otherwise, initializing the symbol probability associated with the current portion based on a symbol probability as acquired at an end of context adaptive entropy encoding the previously encoded portion, and
if the current portion is to be coded in accordance with a second mode of the at least two modes, encoding the residual signal using context adaptive entropy encoding with restricting the derivation of the contexts so as to not cross the portion boundaries and initializing the symbol probabilities independent of any previously encoded portion, and saving the symbol probability as acquired in context adaptive entropy encoding, the previously encoded portion up to the second coding block in the second row associated with the previously encoded portion in accordance with the raster scan order, wherein the picture is partitioned into the portions, the portions are slices of slice segments, and the current portion includes a start syntax portion indicating a position within the picture at which entropy encoding of the current portion begins.
49. (New) The non-transitory computer-readable medium according to claim 48, wherein the operations include, in initializing the symbol probability associated with the current portion in accordance with the first mode, the entropy encoding includes: responsive to a determination that the first coding block associated with the current portion is not the first coding block in the first row, initializing the symbol probability associated with the current portion based on a symbol probability as acquired at the end of context adaptive entropy encoding the previously encoded portion.
27. The non-transitory computer-readable medium
according to claim 26, wherein the operations include, in initializing the symbol probability associated with the current portion in accordance with the first mode, the entropy encoding includes: responsive to a determination that the first coding block associated with the current portion is not the first coding block in the first row, initializing the symbol probability associated with the current portion based on a symbol probability as acquired at the end of context adaptive entropy encoding the previously encoded portion.



Claim Rejection – 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112: 
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 
The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 31-49 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph because of a new matter.  Newly independent claims 31, 40 and 48 recite “initialize the symbol probability associated with the current portion based on a saved symbol probability as acquired in context adaptive entropy decoding the previously decoded portion up to a second coding block from a left end of a second row of the picture, wherein the second row is associated with the previously decoded portion and the second coding block is spatially adjoining and to a right-hand side of a first coding block of the second row”. It is noted that neither the specification nor the original claims mention “up to a second coding block from a left end of a second row of the picture, wherein the second row is associated with the previously decoded portion and the second coding block is spatially adjoining and to a right-hand side of a first coding block of the second row”. As a result, the claim limitation “up to a second coding block from a left end of a second row of the picture, wherein the second row is associated with the previously decoded portion and the second coding block is spatially adjoining and to a right-hand side of a first coding block of the second row” is a new matter. The new matter is required to be canceled from the claims (Please see MPEP 608.04).  
Claims 31-49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims 31, 40 and 48 recite “responsive to a determination that a first coding block associated with the current portion is the first coding block from a left end of a first row of the picture in accordance with a raster scan order ”. The claims recite ““responsive to a determination”; however, it is not clear from the claim language when was the determination done.  Therefore, claims 31, 40, 48 and their dependent claims are indefinite and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claims 31-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 31 recites “a current portion of the portions is entropy decoded according to one of at least two modes”. It is not clear from the claim language that how the decoder knows that what mode should be applied to decoded the current portion of the portions.  Therefore, claim 31 and its dependent claims are indefinite and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claims 48-49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. It is not clear from the claim language that who or what device would perform all operations described in claims 48-49.  Therefore, claims 48-49 are indefinite and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 31-37, 40-46 and 48-49 are rejected under 35 U.S.C. 103 as being unpatentable over Au (US Patent 6,646,578 B1), (“Au”), in view of Demircin et al. (US Patent Application Publication 2010/0098155), (“Demircin”), in view of Sze et al. (US Patent Application Publication 2012/0086587), (“Sze”).
Regarding claim 31, Au meets the claim limitations as follow. 
A decoder (i.e. a decoder) [Au: col. 1, line 56]  for decoding information from a datastream to reconstruct a picture (i.e. decode the bitstream to reconstruct the video data) [Au: col. 1, line 56-57], which is partitioned into portions (i.e. The slice 33 in the bit stream 15 contains a picture data 35 representing a sub-set of the macroblocks 24 of the complete picture 22) [Au: col. 8, line 36-38], the decoder (i.e. a decoder) [Au: col. 1, line 56] comprising: a processor ((i.e. the processors) [Au: col. 7, line 11]; (i.e. computers) [Au: col. 1, line 13]); an entropy decoder ((i.e. an entropy decoder) [Au: col. 10, line 56-57]; (i.e. the entropy decoding module) [Au: col. 5, line 39]) configured to entropy decode (i.e. the decoding process includes the parsing and decoding of the entropy coded bitstream 15 symbols) [Au: col. 11, line 6-8], using the processor ((i.e. the processors) [Au: col. 7, line 11]; (i.e. computers) [Au: col. 1, line 13]), the portions (i.e. Each of the slices 33 has the slice header 27 that provides information, such as but not limited to the position of the respective slice 33 in the frame 22 as well as the initial quantization parameter; and the slice data which provides information for reconstructing the macroblocks of a slice, such as but not limited to the prediction modes and quantised coefficients for each of the respective macroblocks 24) [Au: col. 9, line 1-8] based on wavefront parallel processing (WPP) in which a current portion (i.e. a slice) [Au: col. 8, line 38] of the portions is entropy decoded ((i.e. entropy decoding) [Au: col. 5, line 39]; (i.e. the decoding process includes the parsing and decoding of the entropy coded bitstream 15 symbols) [Au: col. 11, line 6-8]; (i.e. decode of slice) [Au: col. 8, line 42]) according to one of at least two modes (i.e. depending on the mode of each slice) [Au: col. 8, line 2], wherein the entropy decoder is configured to ((i.e. an entropy decoder) [Au: col. 10, line 56-57]; (i.e. the entropy decoding module) [Au: col. 5, line 39]): in accordance with a first mode of the at least two modes (i.e. depending on the mode of each slice) [Au: col. 8, line 2], decode data related to the current portion (i.e. decode of slice) [Au: col. 8, line 42] using context adaptive entropy decoding (i.e. The first stage in the decoding process includes the parsing and decoding of the entropy coded bitstream 15 symbols that are stored in the buffer 500 to produce the syntax elements 503 used by the other decoder components. For example, in the H.264 standard, two different entropy-coding modes are supported. The first method is based on using a context adaptive variable length coding (CAVLC) method to entropy decode the transform coefficients and a universal variable length coding (UVLC) which makes use of a single code-table for all syntax elements to entropy decode the rest of the information from the encoder 18. The second method is based on context-adaptive binary arithmetic coding (CABAC), is more complex and compression efficient) [Au: col. 11, line 6-19] to obtain a residual signal (i.e. the decoding of the residual (difference) macro block) [Au: col. 12, line 38], wherein the context adaptive entropy decoding (i.e. context-adaptive binary arithmetic coding) [Au: col. 11, line 18] includes deriving contexts across portion boundaries and initializing a symbol probability associated with the current portion ((i.e. performs an initial table selection from a primary table or a secondary table chosen from the plurality of tables) [Au: col. 19, line 36-38]; (i.e. selection from the plurality of decoding tables for subsequent Coefficient_levels is determined solely by a previous decoded coefficient_level and an experimentally pre-determined table) [Au: col. 19, line 26-30]; (i.e. the method decodes the Coefficient_levels and Run_before using multiple variable-length decoding tables where a table is selected to decode each symbol based on the context of previously decoded symbols) [Au: col. 3, line 17-21  - Note: Au teaches that the context of previous slice can be used for the current slice.  In order word, the context across boundaries of slices]) depending on a saved state of the symbol probability of a previously decoded portion ((i.e. video bitstream 15 is stored in the buffer 500 at the input to the decoder 20. The first stage in the decoding process includes the parsing and decoding of the entropy coded bitstream 15 symbols that are stored in the buffer 500 to produce the syntax elements 503 used by the other decoder components. For example, in the H.264 standard, two different entropy-coding modes are supported. The first method is based on using a context adaptive variable length coding (CAVLC) method to entropy decode the transform coefficients and a universal variable length coding (UVLC) which makes use of a single code-table for all syntax elements to entropy decode the rest of the information from the encoder 18. The second method is based on context-adaptive binary arithmetic coding (CABAC), is more complex and compression efficient. The complexity of the CABAC method derives from the need to continually update a large set of context models throughout the decoding process, and the arithmetic decoding of symbols. The CAVLC/UVLC method can be implemented with a relatively small number of operations, requiring the parsing of each symbol and table lookups.) [Au: col. 7, line 48-50] – Note: It is well known to one with ordinary skill in the arts that the entropy coded bitstream symbols with its related information, such as its probability, is stored in the buffer; and the decoder uses these information to reconstruct the blocks); (i.e. performs an initial table selection from a primary table or a secondary table chosen from the plurality of tables) [Au: col. 19, line 36-38]; (i.e. selection from the plurality of decoding tables for subsequent Coefficient_levels is determined solely by a previous decoded coefficient_level and an experimentally pre-determined table) [Au: col. 19, line 26-30]; (i.e. The general approach to code the information with the highest likely probability of occurrence using short code words and the information with the least likely probability of occurrence using long code words is referred to as Variable Length Coding) [Au: col. 1, line 50-54]), wherein, in initializing the symbol probability associated with the current portion (i.e. performs an initial table selection from a primary table or a secondary table chosen from the plurality of tables) [Au: col. 19, line 36-38] in accordance with the first mode (i.e. depending on the mode of each slice) [Au: col. 8, line 2], the entropy decoder is configured to ((i.e. an entropy decoder) [Au: col. 10, line 56-57]; (i.e. the entropy decoding module) [Au: col. 5, line 39]): responsive to a determination that (i.e. coding mode determining) [Au: col. 7, line 53-54] a first coding block associated with the current portion  is the first coding block from a left end of a first row of the picture in accordance with a raster scan order ((i.e. The slice 33 in the bit stream 15 contains a picture data 35 representing a sub-set of the macroblocks 24 of the complete picture 22. The macroblocks 24 in a slice 33 are ordered in raster scan order. The coded slice 33 includes the slice header 27 and the slice data 35 ( coded macro blocks 24). The slice header 27 contains a coded representation of data elements 35 that pertain to the decoding of the slice data that follow the slice header 27. One of these data elements contains a reference to a valid picture parameter set 31, which specifies the picture parameter values (and indirectly the sequence parameter values) to be used when decoding the elements contains a reference to a valid picture parameter set 31, which specifies the picture parameter set 31) [Au: col. 8, line 36-48]; (i.e. Each macroblock 24 can have a size of 16x6 pixels and the macroblocks 24 are stored from left to right and from top to bottom and consecutive macroblocks 24 are combined in a slice 80 (see FIG. 3)) [Au: col. 7, line 28-31]; (i.e. The macroblocks 24 in a slice 33 are ordered in raster scan order) [Au: col. 8, line 38-39]) Note: It is noted that in video coding standards,  the decoding processes in raster scan order.  The decoder starts a first coding block from the left on the first row to the next block on the right of the first block until the end of the first row.  The decoder then repeats the process for the other rows until it finishes. Please see the top left block on the first row illustrated in Fig. 4.), initialize the symbol probability associated with the current portion (i.e. performs an initial table selection from a primary table or a secondary table chosen from the plurality of tables) [Au: col. 19, line 36-38] based on a saved symbol probability as acquired in context adaptive entropy decoding the previously decoded portion (i.e. video bitstream 15 is stored in the buffer 500 at the input to the decoder 20. The first stage in the decoding process includes the parsing and decoding of the entropy coded bitstream 15 symbols that are stored in the buffer 500 to produce the syntax elements 503 used by the other decoder components. For example, in the H.264 standard, two different entropy-coding modes are supported. The first method is based on using a context adaptive variable length coding (CAVLC) method to entropy decode the transform coefficients and a universal variable length coding (UVLC) which makes use of a single code-table for all syntax elements to entropy decode the rest of the information from the encoder 18. The second method is based on context-adaptive binary arithmetic coding (CABAC), is more complex and compression efficient. The complexity of the CABAC method derives from the need to continually update a large set of context models throughout the decoding process, and the arithmetic decoding of symbols. The CAVLC/UVLC method can be implemented with a relatively small number of operations, requiring the parsing of each symbol and table lookups.) [Au: col. 7, line 48-50] – Note: It is well known to one with ordinary skill in the arts that the entropy coded bitstream symbols with its related information, such as its probability, are stored in the buffer; and the decoder uses these information to reconstruct the blocks)) up to a second coding block from a left end of a second row of the picture  ((i.e. table is selected based on the block type) [Au: col. 4, line 38-39]; (i.e. The macroblocks 24 in a slice 33 are ordered in raster scan order) [Au: col. 8, line 38-39]), wherein the second row is associated with the previously decoded portion ((i.e. to decode each symbol based on the context of previously decoded symbols) [Au: col. 3, line 20-21]; (i.e. macroblocks 24 the prediction of each sample is formed by referring to one block in the set of previously decoded) [Au: col. 7, line 58-59]; (i.e. selection from the plurality of decoding tables for subsequent Coefficient_levels is determined solely by a previous decoded coefficient_level and an experimentally pre-determined table) [Au: col. 19, line 26-30]) and the second coding block is spatially adjoining and to a right-hand side of a first coding block of the second row ((i.e. The slice 33 in the bit stream 15 contains a picture data 35 representing a sub-set of the macroblocks 24 of the complete picture 22. The macroblocks 24 in a slice 33 are ordered in raster scan order. The coded slice 33 includes the slice header 27 and the slice data 35 (coded macro blocks 24). The slice header 27 contains a coded representation of data elements 35 that pertain to the decoding of the slice data that follow the slice header 27. One of these data elements contains a reference to a valid picture parameter set 31, which specifies the picture parameter values (and indirectly the sequence parameter values) to be used when decoding the elements contains a reference to a valid picture parameter set 31, which specifies the picture parameter set 31) [Au: col. 8, line 36-48]; (i.e. Each macroblock 24 can have a size of 16x6 pixels and the macroblocks 24 are stored from left to right and from top to bottom and consecutive macroblocks 24 are combined in a slice 80 (see FIG. 3)) [Au: col. 7, line 28-31]; (i.e. The macroblocks 24 in a slice 33 are ordered in raster scan order) [Au: col. 8, line 38-39]) Note: It is noted that in video coding standards,  the decoding processes in raster scan order.  The decoder starts a first coding block from the left on the first row to the next block on the right of the first block until the end of the first row.  The decoder then repeats the process for the other rows until it finishes. The second coding block, which is in the second row should be on the right of the first coding block.), and otherwise, initialize the symbol probability associated with the current portionPage 3 of 11Attorney Docket No. 128571-5330-US (i.e. performs an initial table selection from a primary table or a secondary table chosen from the plurality of tables) [Au: col. 19, line 36-38] based on a symbol probability  (i.e. video bitstream 15 is stored in the buffer 500 at the input to the decoder 20. The first stage in the decoding process includes the parsing and decoding of the entropy coded bitstream 15 symbols that are stored in the buffer 500 to produce the syntax elements 503 used by the other decoder components. For example, in the H.264 standard, two different entropy-coding modes are supported. The first method is based on using a context adaptive variable length coding (CAVLC) method to entropy decode the transform coefficients and a universal variable length coding (UVLC) which makes use of a single code-table for all syntax elements to entropy decode the rest of the information from the encoder 18. The second method is based on context-adaptive binary arithmetic coding (CABAC), is more complex and compression efficient. The complexity of the CABAC method derives from the need to continually update a large set of context models throughout the decoding process, and the arithmetic decoding of symbols. The CAVLC/UVLC method can be implemented with a relatively small number of operations, requiring the parsing of each symbol and table lookups.) [Au: col. 7, line 48-50] – Note: It is well known to one with ordinary skill in the arts that the entropy coded bitstream symbols with its related information, such as its probability, are stored in the buffer; and the decoder uses these information to reconstruct the blocks) as acquired at an end of context adaptive entropy decoding the previously decoded portion ((i.e. to decode each symbol based on the context of previously decoded symbols) [Au: col. 3, line 20-21]; (i.e. Since the video data is transmitted or stored in the form of a compressed bitstream, a decoder is needed to decode the bitstream to reconstruct the video data. First the decoder performs entropy variable-length-decoding of the quantized coefficients, then performs inverse quantization and inverse transform operations to form the image difference pixel values) [Au: col. 1, line 55-60]), and in accordance with a second mode of the at least two modes (i.e. two different entropy-coding modes are supported) [Au: col. 11, line 11], decode data related to the current portion (i.e. the decoding of the residual (difference) macro block) [Au: col. 12, line 38] using context adaptive entropy decoding (i.e. The first stage in the decoding process includes the parsing and decoding of the entropy coded bitstream 15 symbols that are stored in the buffer 500 to produce the syntax elements 503 used by the other decoder components. For example, in the H.264 standard, two different entropy-coding modes are supported. The first method is based on using a context adaptive variable length coding (CAVLC) method to entropy decode the transform coefficients and a universal variable length coding (UVLC) which makes use of a single code-table for all syntax elements to entropy decode the rest of the information from the encoder 18. The second method is based on context-adaptive binary arithmetic coding (CABAC), is more complex and compression efficient) [Au: col. 11, line 6-19] to obtain a residual signal (i.e. the decoding of the residual (difference) macro block) [Au: col. 12, line 38], wherein the context adaptive entropy decoding (i.e. context-adaptive binary arithmetic coding) [Au: col. 11, line 18]  includes restricting the derivation of the contexts (i.e. the method decodes the Coefficient_levels and Run_before using multiple variable-length decoding tables where a table is selected to decode each symbol based on the context of previously decoded symbols) [Au: col. 3, line 17-21] so as to not cross the portion boundaries and an initialization of the symbol probabilities independent of a previously decoded portion ((i.e. performs an initial table selection from a primary table or a secondary table chosen from the plurality of tables) [Au: col. 19, line 36-38]; (i.e. selection from the plurality of decoding tables for subsequent Coefficient_levels is determined solely by a previous decoded coefficient_level and an experimentally pre-determined table) [Au: col. 19, line 26-30]; (i.e. The general approach to code the information with the highest likely probability of occurrence using short code words and the information with the least likely probability of occurrence using long code words is referred to as Variable Length Coding) [Au: col. 1, line 50-54]), and save the symbol probability ((i.e. The blocks are processed and compressed for transmission as the bit stream 15 over the network 14 or stored for later decompression) [Au: col. 7, line 48-50]; (i.e. video bitstream 15 is stored in the buffer 500 at the input to the decoder 20. The first stage in the decoding process includes the parsing and decoding of the entropy coded bitstream 15 symbols that are stored in the buffer 500 to produce the syntax elements 503 used by the other decoder components. For example, in the H.264 standard, two different entropy-coding modes are supported. The first method is based on using a context adaptive variable length coding (CAVLC) method to entropy decode the transform coefficients and a universal variable length coding (UVLC) which makes use of a single code-table for all syntax elements to entropy decode the rest of the information from the encoder 18. The second method is based on context-adaptive binary arithmetic coding (CABAC), is more complex and compression efficient. The complexity of the CABAC method derives from the need to continually update a large set of context models throughout the decoding process, and the arithmetic decoding of symbols. The CAVLC/UVLC method can be implemented with a relatively small number of operations, requiring the parsing of each symbol and table lookups.) [Au: col. 7, line 48-50] – Note: It is well known to one with ordinary skill in the arts that the entropy coded bitstream symbols with its related information, such as its probability, are stored in the buffer; and the decoder uses these information to reconstruct the blocks)) as acquired in context adaptive entropy decoding the previously decoded portion ((i.e. The blocks are processed and compressed for transmission as the bit stream 15 over the network 14 or stored for later decompression) [Au: col. 7, line 48-50]; (i.e. video bitstream 15 is stored in the buffer 500 at the input to the decoder 20. The first stage in the decoding process includes the parsing and decoding of the entropy coded bitstream 15 symbols that are stored in the buffer 500 to produce the syntax elements 503 used by the other decoder components. For example, in the H.264 standard, two different entropy-coding modes are supported. The first method is based on using a context adaptive variable length coding (CAVLC) method to entropy decode the transform coefficients and a universal variable length coding (UVLC) which makes use of a single code-table for all syntax elements to entropy decode the rest of the information from the encoder 18. The second method is based on context-adaptive binary arithmetic coding (CABAC), is more complex and compression efficient. The complexity of the CABAC method derives from the need to continually update a large set of context models throughout the decoding process, and the arithmetic decoding of symbols. The CAVLC/UVLC method can be implemented with a relatively small number of operations, requiring the parsing of each symbol and table lookups.) [Au: col. 7, line 48-50] – Note: It is well known to one with ordinary skill in the arts that the entropy coded bitstream symbols with its related information, such as its probability, is stored in the buffer; and the decoder uses these information to reconstruct the blocks)) up to the second coding block in the second row ((i.e. table is selected based on the block type) [Au: col. 4, line 38-39]; (i.e. The macroblocks 24 in a slice 33 are ordered in raster scan order) [Au: col. 8, line 38-39]) associated with the previously decoded portion in accordance with the raster scan order ((i.e. Furthermore, depending on the current block coding mode, quantization parameter, and total number of coefficients, three separate logic paths or circuits (Intercoded blocks and Intracoded blocks with QP>=21; Intracoded blocks with QP<21 and more than 10 nonzero coefficients; Intracoded blocks with QP<21 and the number of nonzero coefficients less than or equal to 10) are required to implement the table selection process) [Au: col. 5, line 15-23]; (i.e. The macroblocks 24 in a slice 33 are ordered in raster scan order) [Au: col. 8, line 38-39]), wherein the picture is partitioned into the portions, the portions are slices or slice segments (i.e. The slice 33 in the bit stream 15 contains a picture data 35 representing a sub-set of the macroblocks 24 of the complete picture 22) [Au: col. 8, line 36-38], and the current portion includes information indicating a position within the picture at which entropy decoding of the current portion begins (i.e. Each of the slices 33 has the slice header 27 that provides information, such as but not limited to the position of the respective slice 33 in the frame 22 as well as the initial quantization parameter; and the slice data which provides information for reconstructing the macroblocks of a slice, such as but not limited to the prediction modes and quantised coefficients for each of the respective macroblocks 24) [Au: col. 9, line 1-8]; a predictor ((i.e. prediction unit) [Au: col. 10, line 60]; (i.e. intra-prediction) [Au: col. 7, line 56]; (i.e. Bipredictive-Intercoded) [Au: col. 8, line 59]) configured to generate (i.e. Generally, one of three fundamental coding modes can be selected for each macroblock 24, with the choice of coding mode determining how the prediction of the macroblock 24 is formed) [Au: col. 7, line 51-55], using the processor ((i.e. the processors) [Au: col. 7, line 11]; (i.e. computers) [Au: col. 1, line 13]), a prediction signal based on prediction parameters (i.e. Generally, one of three fundamental coding modes can be selected for each macroblock 24, with the choice of coding mode determining how the prediction of the macroblock 24 is formed. Intra-coded (I) macroblocks 24 make use of intra-prediction, in which the prediction is formed using only the current picture 22. In predictive (P), or inter-coded, macroblocks 24 the prediction of each sample is formed by referring to one block in the set of previously decoded and stored reference pictures 22. In bi-predictive (B) macroblocks 24, predictions can be formed in this way, but can also be formed by computing a weighted average prediction can be formed in this way, but can also be formed by computing a weighted average of two different blocks in the set of previously decoded reference picture 22) [Au: col. 7, line 52-65] related to the current portion from the datastream (i.e. The slice 33 in the bit stream 15 contains a picture data 35 representing a sub-set of the macroblocks 24 of the complete picture 22. The macroblocks 24 in a slice 33 are ordered in raster scan order. The coded slice 33 includes the slice header 27 and the slice data 35 (coded macro blocks 24). The slice header 27 contains a coded representation of data elements 35 that pertain to the decoding of the slice data that follow the slice header 27. One of these data elements contains a reference to a valid picture parameter set 31, which specifies the picture parameter values (and indirectly the sequence parameter values) to be used when decoding the elements contains a reference to a valid picture parameter set 31, which specifies the picture parameter set 31. Other data elements in the slice header 27 include the initial quantization parameter for the first macroblock 24 in the slice 33. The macroblocks 24 can each consist of a grouping of pixels, such as a 16x16 luma block 25 with the two associated 8x8 chroma blocks 25. However, it is recognized that other sizes of blocks 24 could be used to represent the frames 22, if desired.) [Au: col. 8, line 36-55]; and a reconstruction module (i.e. a reconstruction unit) [Au: col. 10, line 64] configured to reconstruct (i.e. to produce reconstructed video images) [Au: col. 10, line 50-51], using the processor ((i.e. the processors) [Au: col. 7, line 11]; (i.e. computers) [Au: col. 1, line 13]), a portion of the picture (i.e. to produce reconstructed video images) [Au: col. 10, line 50-51] related to the current portion ((i.e. the slice data which provides information for reconstructing the macroblocks of a slice, such as but not limited to the prediction modes and quantised coefficients for each of the respective macroblocks 24. Further, each picture parameter set 31 contains parameter values that pertain to the decoding of the pictures 22 for which the particular parameter set 31 is active (i.e. selected in the slice headers 27 of the picture 22). [Au: col. 9, line 5-12]; (i.e. The slice 33 in the bit stream 15 contains a picture data 35 representing a sub-set of the macroblocks 24 of the complete picture 22. The macroblocks 24 in a slice 33 are ordered in raster scan order. The coded slice 33 includes the slice header 27 and the slice data 35 (coded macro blocks 24). The slice header 27 contains a coded representation of data elements 35 that pertain to the decoding of the slice data that follow the slice header 27. One of these data elements contains a reference to a valid picture parameter set 31, which specifies the picture parameter values (and indirectly the sequence parameter values) to be used when decoding the elements contains a reference to a valid picture parameter set 31, which specifies the picture parameter set 31. Other data elements in the slice header 27 include the initial quantization parameter for the first macroblock 24 in the slice 33. The macroblocks 24 can each consist of a grouping of pixels, such as a 16x16 luma block 25 with the two associated 8x8 chroma blocks 25. However, it is recognized that other sizes of blocks 24 could be used to represent the frames 22, if desired.) [Au: col. 8, line 36-55] based on the residual signal and the prediction signal (i.e. Generally, one of three fundamental coding modes can be selected for each macroblock 24, with the choice of coding mode determining how the prediction of the macroblock 24 is formed. Intra-coded (I) macroblocks 24 make use of intra-prediction, in which the prediction is formed using only the current picture 22. In predictive (P), or inter-coded, macroblocks 24 the prediction of each sample is formed by referring to one block in the set of previously decoded and stored reference pictures 22. In bi-predictive (B) macroblocks 24, predictions can be formed in this way, but can also be formed by computing a weighted average prediction can be formed in this way, but can also be formed by computing a weighted average of two different blocks in the set of previously decoded reference picture 22) [Au: col. 7, line 52-65].   
Au does not explicitly disclose the following claim limitations (Emphasis Added).
A decoder for decoding information from a datastream to reconstruct a picture, which is partitioned into portions, the decoder comprising: a processor; an entropy decoder configured to entropy decode, using the processor, the portions based on wavefront parallel processing (WPP) in which a current portion of the portions is entropy decoded according to one of at least two modes, wherein the entropy decoder is configured to: in accordance with a first mode of the at least two modes, decode data related to the current portion using context adaptive entropy decoding to obtain a residual signal, wherein the context adaptive entropy decoding includes deriving contexts across portion boundaries and initializing a symbol probability associated with the current portion depending on a saved state of the symbol probability of a previously decoded portion, wherein, in initializing the symbol probability associated with the current portion in accordance with the first mode, the entropy decoder is configured to: responsive to a determination that a first coding block associated with the current portion is the first coding block from a left end of a first row of the picture in accordance with a raster scan order, initialize the symbol probability associated with the current portion based on a saved symbol probability as acquired in context adaptive entropy decoding the previously decoded portion up to a second coding block from a left end of a second row of the picture, wherein the second row is associated with the previously decoded portion and the second coding block is spatially adjoining and to a right-hand side of a first coding block of the second row, and otherwise, initialize the symbol probability associated with the current portionPage 3 of 11Attorney Docket No. 128571-5330-US based on a symbol probability as acquired at an end of context adaptive entropy decoding the previously decoded portion, and in accordance with a second mode of the at least two modes, decode data related to the current portion using context adaptive entropy decoding to obtain a residual signal, wherein the context adaptive entropy decoding includes restricting the derivation of the contexts so as to not cross the portion boundaries and an initialization of the symbol probabilities independent of a previously decoded portion, and save the symbol probability as acquired in context adaptive entropy decoding the previously decoded portion up to the second coding block in the second row associated with the previously decoded portion in accordance with the raster scan order, wherein the picture is partitioned into the portions, the portions are slices or slice segments, and the current portion includes information indicating a position within the picture at which entropy decoding of the current portion begins; a predictor configured to generate, using the processor, a prediction signal based on prediction parameters related to the current portion from the datastream; and a reconstruction module configured to reconstruct, using the processor, a portion of the picture related to the current portion based on the residual signal and the prediction signal.   
However, in the same field of endeavor Demircin further discloses the claim limitations and the deficient claim limitations, as follows:
deriving of contexts across portion boundaries (i.e. in some embodiments of the invention, the parallel decoding of entropy slices is structured such that information from previously decoded entropy slices may used to estimate the initial context states for context models in subsequent entropy slices) [Demircin: para. 0024] …the derivation of the contexts so as to not cross the portion boundaries (i.e. context model updates are not made across entropy slice boundaries) [Demircin: para. 0011],
It would have been obvious to one with an ordinary skill in the art at the time of invention to modify the teachings of Au with Demircin to program the encoder to implement two different modes for the derivation of contexts by restricting the derivation of the contexts within a slice or allowing the derivation of the contexts across slice boundaries.  
Therefore, the combination of Au and Demircin will enable the video coding system to have flexibility to obtain high coding efficiency by using information across the slice boundaries [Demircin: para. 0023]. Au and Demircin however do not explicitly disclose the following claim limitations (Emphasis Added).
an entropy decoder configured to entropy decode, using the processor, the portions based on wavefront parallel processing (WPP) in which a current portion of the portions is entropy decoded according to one of at least two modes, wherein the entropy decoder is configured to:
However, in the same field of endeavor Sze further discloses the claim limitations and the deficient claim limitations, as follows:
(i.e. wavefront parallel processing) [Sze: para. 0056] (i.e. To make use of the spatial correlation of neighboring data, context selection can depend on the values of the top (B) and left (A) blocks as shown in FIG. 8. Consequently, a last line buffer is required in the CABAC engine to store information pertaining to the previously decoded row. The depth of this buffer depends on the width of the frame being decoded which can be quite large for high resolution (e.g. 4kx2k) sequences. The bit-width of the buffer depends on the type of information that needs to be stored per block or macroblock in the previous row) [Sze: para. 0061; Figs. 8-10]
It would have been obvious to one with an ordinary skill in the art at the time of invention to modify the teachings of Au with Sze and Demircin to program the encoder to implement two different modes for the derivation of contexts by restricting the derivation of the contexts within a slice or allowing the derivation of the contexts across slice boundaries.  
Therefore, the combination of Au with Sze and Demircin will enable the video coding system to have flexibility to obtain high coding efficiency by using information across the slice boundaries [Demircin: para. 0023], or fast parallel processing, such as WPP [Sze: para. 0056]. 

Regarding claim 32, Au meets the claim limitations as set forth in claim 31. Au further meets the claim limitations as follow.
The decoder (i.e. a decoder) [Au: col. 1, line 56] according to claim 31, where the picture is partitioned in coding blocks arranged in rows and columns and having the raster scan order defined among each other, and the decoder is configured to associate each slice with a continuous subset of the coding blocks in the raster scan order so that the subsets follow each other along the raster scan order in accordance with the slice order (i.e. The slice 33 in the bit stream 15 contains a picture data 35 representing a sub-set of the macroblocks 24 of the complete picture 22. The macroblocks 24 in a slice 33 are ordered in raster scan order. The coded slice 33 includes the slice header 27 and the slice data 35 (coded macro blocks 24). The slice header 27 contains a coded representation of data elements 35 that pertain to the decoding of the slice data that follow the slice header 27. One of these data elements contains a reference to a valid picture parameter set 31, which specifies the picture parameter values (and indirectly the sequence parameter values) to be used when decoding the elements contains a reference to a valid picture parameter set 31, which specifies the picture parameter set 31. Other data elements in the slice header 27 include the initial quantization parameter for the first macroblock 24 in the slice 33. The macroblocks 24 can each consist of a grouping of pixels, such as a 16x16 luma block 25 with the two associated 8x8 chroma blocks 25. However, it is recognized that other sizes of blocks 24 could be used to represent the frames 22, if desired.) [Au: col. 8, line 36-55; Fig. 4].

Regarding claim 33, Au meets the claim limitations as set forth in claim 31. Au further meets the claim limitations as follow.
The decoder (i.e. a decoder) [Au: col. 1, line 56] according to claim 31, wherein, in initializing the symbol probability associated with the current portion ((i.e. performs an initial table selection from a primary table or a secondary table chosen from the plurality of tables) [Au: col. 19, line 36-38]; (i.e. selection from the plurality of decoding tables for subsequent Coefficient_levels is determined solely by a previous decoded coefficient_level and an experimentally pre-determined table) [Au: col. 19, line 26-30]; (i.e. the method decodes the Coefficient_levels and Run_before using multiple variable-length decoding tables where a table is selected to decode each symbol based on the context of previously decoded symbols) [Au: col. 3, line 17-21 ]) in accordance with the first mode (i.e. depending on the mode of each slice) [Au: col. 8, line 2], the entropy decoder is configured to (i.e. a decoder) [Au: col. 1, line 56]: responsive to a determination (i.e. coding mode determining) [Au: col. 7, line 53-54] that the first coding block associated with the current portion is not the first coding block in the first row, initialize the symbol probability Page 4 of 11Attorney Docket No. 128571-5330-US associated with the current portion (i.e. performs an initial table selection from a primary table or a secondary table chosen from the plurality of tables) [Au: col. 19, line 36-38]  based on a symbol probability as acquired at the end of context adaptive entropy decoding the previously decoded portion (i.e. video bitstream 15 is stored in the buffer 500 at the input to the decoder 20. The first stage in the decoding process includes the parsing and decoding of the entropy coded bitstream 15 symbols that are stored in the buffer 500 to produce the syntax elements 503 used by the other decoder components. For example, in the H.264 standard, two different entropy-coding modes are supported. The first method is based on using a context adaptive variable length coding (CAVLC) method to entropy decode the transform coefficients and a universal variable length coding (UVLC) which makes use of a single code-table for all syntax elements to entropy decode the rest of the information from the encoder 18. The second method is based on context-adaptive binary arithmetic coding (CABAC), is more complex and compression efficient. The complexity of the CABAC method derives from the need to continually update a large set of context models throughout the decoding process, and the arithmetic decoding of symbols. The CAVLC/UVLC method can be implemented with a relatively small number of operations, requiring the parsing of each symbol and table lookups.) [Au: col. 7, line 48-50]).
Au does not explicitly disclose the following claim limitations (Emphasis Added).
The decoder according to claim 31, wherein, in initializing the symbol probability associated with the current portion in accordance with the first mode, the entropy decoder is configured to: responsive to a determination that the first coding block associated with the current portion is not the first coding block in the first row, initialize the symbol probability Page 4 of 11Attorney Docket No. 128571-5330-US associated with the current portion based on a symbol probability as acquired at the end of context adaptive entropy decoding the previously decoded portion.  
However, in the same field of endeavor Demircin further discloses the claim limitations and the deficient claim limitations, as follows:
responsive to a determination that the first coding block associated with the current portion is not the first coding block in the first row (i.e. If the entropy slice is one of the first M entropy slices, the context models are initialized in some other manner) [Demircin: para. 0057] in accordance with the raster scan order (i.e. The inverse scan and dequantization component (302) assembles the macroblocks in the video bit stream in raster scan order and substantially recovers the original frequency domain data.) [Demircin: para. 0037], initialize the symbol probability Page 4 of 11Attorney Docket No. 128571-5330-US associated with the current portion based on a symbol probability (i.e. As shown in FIG. 4, a syntax element value of a slice is entropy encoded using CABAC (400) to generate a bin string representing the syntax element. Consecutive syntax element values are encoded until either sufficient syntax elements have been encoded to fulfill the size criteria for an entropy slice or the last syntax element value in a slice is encoded) [Demircin: para. 0040] as acquired at the end of context adaptive entropy decoding the previously decoded portion ((i.e. information from previously decoded entropy slices) [Demircin: para. 0024]; ((i.e. end of slice) [Demircin: Fig. 4, Fig. 5, Fig. 6]; (i.e. end of entropy slice or slice) [Demircin: Fig. 4]).
It would have been obvious to one with an ordinary skill in the art at the time of invention to modify the teachings of Au with Sze and Demircin to program the encoder to implement two different modes for the derivation of contexts by restricting the derivation of the contexts within a slice or allowing the derivation of the contexts across slice boundaries.    
Therefore, the combination of Au with Sze and Demircin will enable the video coding system to have flexibility to obtain high coding efficiency by using information across the slice boundaries [Demircin: para. 0023], or fast parallel processing, such as WPP [Sze: para. 0056]. 

Regarding claim 34, Au meets the claim limitations as set forth in claim 31. Au further meets the claim limitations as follow.
The decoder (i.e. a decoder) [Au: col. 1, line 56] according to claim 31, wherein the entropy decoder (i.e. a decoder) [Au: col. 1, line 56] is configured to be responsive to a syntax element portion within the current portion ((i.e. The various syntax elements in the bitstream 15 are de-multiplexed for use in different processes within the decoder 20. High-level syntax elements 503 include temporal information for each frame 22, and frame coding types and frame dimensions. H.264 coding, as with earlier standards, is based primarily on macroblocks 24 (see FIG. 1) consisting of 16x16 luminance-pixel blocks 25 and 2 8x8 chrominance pixel blocks 25. On the macroblock 24 level, syntax elements 503 include the coding mode of the macroblock 24, information required for forming the prediction, such as motion vectors 38 and spatial prediction modes, and the coded information of the residual (difference) blocks) [Au: col. 11, line 26-37]; (i.e. each slice 33 of the frame 22 is encoded by the encoder 18 (see FIG. 1), independently from other slices) [Au: col. 8, line 66 – col. 9, line1; Fig. 2]), the syntax element portion indicating which of the first and second modes to use for decoding ((i.e. Generally, one of three fundamental coding modes can be selected for each macroblock 24, with the choice of coding mode determining how the prediction of the macroblock 24 is formed. Intra-coded (I) macroblocks 24 make use of intra-prediction, in which the prediction is formed using only the current picture 22. In predictive (P), or inter-coded, macroblocks 24 the prediction of each sample is formed by referring to one block in the set of previously decoded and stored reference pictures 22. In bi-predictive (B) macroblocks 24, predictions can be formed in this way, but can also be formed by computing a weighted average prediction can be formed in this way, but can also be formed by computing a weighted average of two different blocks in the set of previously decoded reference picture 22) [Au: col. 7, line 52-65]; (i.e. Two different modes are supported in intra coding of macroblocks 24. In the 4x4 Intra mode, each 4x4 block within the macroblock 24 can use a different prediction mode. There are 9 possible modes one DC and 8 directional prediction modes. The complexity of the prediction mode varies, with the DC, vertical and horizontal modes being the least complex, and the diagonal modes being the most complex. In the 16x16 Intra mode, which is generally used in smooth areas, there are 4 modes available: DC, vertical, horizontal and planar, with the latter being the most complex) [Au: col. 12, line 25-34]).  

Regarding claim 35, Au meets the claim limitations as set forth in claim 34. Au further meets the claim limitations as follow.
The decoder (i.e. a decoder) [Au: col. 1, line 56] according to claim 34, wherein the entropy decoder (i.e. a decoder) [Au: col. 1, line 56] is configured to determine a generic syntax element (i.e. The decoder 20 is base on functional units or components. These functional units include a buffering unit 500 that receives the compressed bitstream, an entropy decoder 502 which decodes the received bit stream 15 to produce syntax elements 503 used in subsequent processing by the other decoder components) [Au: col. 10, line 54-59] and write the generic syntax element into the datastream (i.e. decode the bitstream) [Au: col. 1, line 56] with operating in one of at least two generic operating modes depending on the generic syntax element (i.e. inter-coded or intra-coded) [Au: col. 4, line 39], namely, with, according to a first generic operating mode (i.e. intra-coded) [Au: col. 4, line 39], performing coding the syntax element portion for each portion ((i.e. each slice 33 of the frame 22 is encoded by the encoder 18 (see FIG. 1), independently from other slices) [Au: col. 8, line 66 – col. 9, line1; Fig. 2]; (i.e. Two different modes are supported in intra coding of macroblocks 24. In the 4x4 Intra mode, each 4x4 block within the macroblock 24 can use a different prediction mode. There are 9 possible modes one DC and 8 directional prediction modes. The complexity of the prediction mode varies, with the DC, vertical and horizontal modes being the least complex, and the diagonal modes being the most complex. In the 16x16 Intra mode, which is generally used in smooth areas, there are 4 modes available: DC, vertical, horizontal and planar, with the latter being the most complex) [Au: col. 12, line 25-34]), and, according to a second generic operating mode (i.e. inter-coded) [Au: col. 4, line 39], inevitably using a different one of the at least two modes other than the first mode (i.e. Generally, one of three fundamental coding modes can be selected for each macroblock 24, with the choice of coding mode determining how the prediction of the macroblock 24 is formed. Intra-coded (I) macroblocks 24 make use of intra-prediction, in which the prediction is formed using only the current picture 22. In predictive (P), or inter-coded, macroblocks 24 the prediction of each sample is formed by referring to one block in the set of previously decoded and stored reference pictures 22. In bi-predictive (B) macroblocks 24, predictions can be formed in this way, but can also be formed by computing a weighted average prediction can be formed in this way, but can also be formed by computing a weighted average of two different blocks in the set of previously decoded reference picture 22) [Au: col. 4, line 39].


Regarding claim 36, Au meets the claim limitations as set forth in claim 31. Au further meets the claim limitations as follow.
The decoder (i.e. a decoder) [Au: col. 1, line 56] according to claim 31,  wherein the entropy decoder (i.e. a decoder) [Au: col. 1, line 56] is configured to according to the first and second modes (i.e. two different entropy-coding modes are supported) [Au: col. 11, line 11], continue continuously updating the symbol probabilities from a beginning to an end of the current slice (i.e. to continually 20 update a large set of context models throughout the decoding process) [Au: col. 11, line 19-21].
In the same field of endeavor Demircin further disclosed the claim limitations  as follows:
an end of the current portion  ((i.e. end of slice) [Demircin: Fig. 4, Fig. 5, Fig. 6]; (i.e. end of entropy slice or slice) [Demircin: Fig. 4]). 
It would have been obvious to one with an ordinary skill in the art at the time of invention to modify the teachings of Au with Sze and Demircin to program the encoder to implement two different modes for the derivation of contexts by restricting the derivation of the contexts within a slice or allowing the derivation of the contexts across slice boundaries.  
Therefore, the combination of Au with Sze and Demircin will enable the video coding system to have flexibility to obtain high coding efficiency by using information across the slice boundaries [Demircin: para. 0023], or fast parallel processing, such as WPP [Sze: para. 0056]. 

Regarding claim 37, Au meets the claim limitations as set forth in claim 31. Au further meets the claim limitations as follow.
The decoder (i.e. a decoder) [Au: col. 1, line 56] according to claim 31, wherein the entropy decoder (i.e. an entropy decoder) [Au: col. 10, line 56-57] is configured to save symbol probabilities as acquired in context adaptive entropy decoding the previously decoded portion up to an end of the previously decoded portion (i.e. video bitstream 15 is stored in the buffer 500 at the input to the decoder 20. The first stage in the decoding process includes the parsing and decoding of the entropy coded bitstream 15 symbols that are stored in the buffer 500 to produce the syntax elements 503 used by the other decoder components. For example, in the H.264 standard, two different entropy-coding modes are supported. The first method is based on using a context adaptive variable length coding (CAVLC) method to entropy decode the transform coefficients and a universal variable length coding (UVLC) which makes use of a single code-table for all syntax elements to entropy decode the rest of the information from the encoder 18. The second method is based on context-adaptive binary arithmetic coding (CABAC), is more complex and compression efficient. The complexity of the CABAC method derives from the need to continually update a large set of context models throughout the decoding process, and the arithmetic decoding of symbols. The CAVLC/UVLC method can be implemented with a relatively small number of operations, requiring the parsing of each symbol and table lookups.) [Au: col. 7, line 48-50] – Note: It is well known to one with ordinary skill in the arts that the entropy coded bitstream symbols with its related information, such as its probability, are stored in the buffer; and the decoder uses these information to reconstruct the blocks).
In the same field of endeavor Sze and Demircin further disclose the claim limitations as follows:
((i.e. Arithmetic coding is based on recursive interval division. Binary arithmetic coding refers to the case where the alphabet of the symbol is restricted to zero and one (i.e., binary symbols (bins)). The size of the subintervals is determined by multiplying the current interval by the probabilities of the bin. At the encoder, a subinterval is selected based on the value of the bin. The range and lower bound of the interval are updated after every selection. At the decoder, the value of the bin depends on the location of the offset. The offset is a binary fraction described by the encoded bits received at the decoder. The range and lower bound of the current interval have limited bit-precision, so renormalization is required whenever the range falls below a certain value to prevent underflow) [Sze: para. 0006]; (i.e. It should be noted that a range is defined as the size of the current interval that is divided into subintervals based on the probability of the bins. The range is updated after every bin is encoded or decoded and requires renormalization to prevent underflow. In addition, MPS represents the most probable symbol, and LPS represents the least probable symbol, while rMPS represents the MPS subinterval and rLPS represents the LPS subinterval.) [Sze: para. 0038]; (i.e. The inputs to the arithmetic decoder 20 include current context state (and most probable symbol (MPS)), next bits, number of next bits (previous shift), and decoding mode. The outputs include updated context state (and MPS), decoded bin and number of shifted bits due to renormalization. The range and offset are stored as internal states) [Sze: para. 0039] – Note: Sze teaches that the range of probability symbols, which includes probability symbols, is stored)) up to an end of the previously decoded portion  ((i.e. end of slice) [Demircin: Fig. 4, Fig. 5, Fig. 6]; (i.e. end of entropy slice or slice) [Demircin: Fig. 4]). 
It would have been obvious to one with an ordinary skill in the art at the time of invention to modify the teachings of Au with Sze and Demircin to program the encoder to implement two different modes for the derivation of contexts by restricting the derivation of the contexts within a slice or allowing the derivation of the contexts across slice boundaries.  
Therefore, the combination of Au with Sze and Demircin will enable the video coding system to have flexibility to obtain high coding efficiency by using information across the slice boundaries [Demircin: para. 0023], or fast parallel processing, such as WPP [Sze: para. 0056]. 



Regarding claim 40, Au meets the claim limitations as follow. 
An encoder (i.e. encoder) [Au: col. 2, line 3] for encoding (i.e. encoding process) a picture into a datastream (i.e. compress a bitstream) [Au: col. 1, line 56], wherein the picture is partitioned into portions ((i.e. each slice 33 of the frame 22 is encoded by the encoder 18) [Au: col. 8, line 66-67; Fig. 2]; (i.e. The slice 33 in the bit stream 15 contains a picture data 35 representing a sub-set of the macroblocks 24 of the complete picture 22) [Au: col. 8, line 36-38]), the encoder (i.e. encoder) [Au: col. 2, line 3] comprising:a processor ((i.e. the processors) [Au: col. 7, line 11]; (i.e. computers) [Au: col. 1, line 13]); a residual module (i.e. a reconstruction unit) [Au: col. 10, line 64] configured to generate (i.e. h the prediction is formed) [Au: col. 7, line 55], using a processor ((i.e. the processors) [Au: col. 7, line 11]; (i.e. computers) [Au: col. 1, line 13]), a residual signal ((i.e. Generally, one of three fundamental coding modes can be selected for each macroblock 24, with the choice of coding mode determining how the prediction of the macroblock 24 is formed. Intra-coded (I) macroblocks 24 make use of intra-prediction, in which the prediction is formed using only the current picture 22. In predictive (P), or inter-coded, macroblocks 24 the prediction of each sample is formed by referring to one block in the set of previously decoded and stored reference pictures 22. In bi-predictive (B) macroblocks 24, predictions can be formed in this way, but can also be formed by computing a weighted average prediction can be formed in this way, but can also be formed by computing a weighted average of two different blocks in the set of previously decoded reference picture 22) [Au: col. 7, line 52-65]; (i.e. The various syntax elements in the bitstream 15 are de-multiplexed for use in different processes within the decoder 20. High-level syntax elements 503 include temporal information for each frame 22, and frame coding types and frame dimensions. H.264 coding, as with earlier standards, is based primarily on macroblocks 24 (see FIG. 1) consisting of 16x16 luminance-pixel blocks 25 and 2 8x8 chrominance pixel blocks 25. On the macroblock 24 level, syntax elements 503 include the coding mode of the macroblock 24, information required for forming the prediction, such as motion vectors 38 and spatial prediction modes, and the coded information of the residual (difference) blocks) [Au: col. 11, line 26-37]) related to a current portion of the portions of the picture ((i.e. the slice data which provides information for reconstructing the macroblocks of a slice, such as but not limited to the prediction modes and quantised coefficients for each of the respective macroblocks 24. Further, each picture parameter set 31 contains parameter values that pertain to the decoding of the pictures 22 for which the particular parameter set 31 is active (i.e. selected in the slice headers 27 of the picture 22). [Au: col. 9, line 5-12]; (i.e. The slice 33 in the bit stream 15 contains a picture data 35 representing a sub-set of the macroblocks 24 of the complete picture 22. The macroblocks 24 in a slice 33 are ordered in raster scan order. The coded slice 33 includes the slice header 27 and the slice data 35 (coded macro blocks 24). The slice header 27 contains a coded representation of data elements 35 that pertain to the decoding of the slice data that follow the slice header 27. One of these data elements contains a reference to a valid picture parameter set 31, which specifies the picture parameter values (and indirectly the sequence parameter values) to be used when decoding the elements contains a reference to a valid picture parameter set 31, which specifies the picture parameter set 31. Other data elements in the slice header 27 include the initial quantization parameter for the first macroblock 24 in the slice 33. The macroblocks 24 can each consist of a grouping of pixels, such as a 16x16 luma block 25 with the two associated 8x8 chroma blocks 25. However, it is recognized that other sizes of blocks 24 could be used to represent the frames 22, if desired.) [Au: col. 8, line 36-55];
a predictor ((i.e. prediction unit) [Au: col. 10, line 60]; (i.e. intra-prediction) [Au: col. 7, line 56]; (i.e. Bipredictive-Intercoded) [Au: col. 8, line 59]) configured to generate (i.e. formed) [Au: col. 7, line 55], using a processor ((i.e. the processors) [Au: col. 7, line 11]; (i.e. computers) [Au: col. 1, line 13]), prediction parameters based on a prediction signal ((i.e. Generally, one of three fundamental coding modes can be selected for each macroblock 24, with the choice of coding mode determining how the prediction of the macroblock 24 is formed. Intra-coded (I) macroblocks 24 make use of intra-prediction, in which the prediction is formed using only the current picture 22. In predictive (P), or inter-coded, macroblocks 24 the prediction of each sample is formed by referring to one block in the set of previously decoded and stored reference pictures 22. In bi-predictive (B) macroblocks 24, predictions can be formed in this way, but can also be formed by computing a weighted average prediction can be formed in this way, but can also be formed by computing a weighted average of two different blocks in the set of previously decoded reference picture 22) [Au: col. 7, line 52-65]; (i.e. The slice 33 in the bit stream 15 contains a picture data 35 representing a sub-set of the macroblocks 24 of the complete picture 22. The macroblocks 24 in a slice 33 are ordered in raster scan order. The coded slice 33 includes the slice header 27 and the slice data 35 (coded macro blocks 24). The slice header 27 contains a coded representation of data elements 35 that pertain to the decoding of the slice data that follow the slice header 27. One of these data elements contains a reference to a valid picture parameter set 31, which specifies the picture parameter values (and indirectly the sequence parameter values) to be used when decoding the elements contains a reference to a valid picture parameter set 31, which specifies the picture parameter set 31. Other data elements in the slice header 27 include the initial quantization parameter for the first macroblock 24 in the slice 33. The macroblocks 24 can each consist of a grouping of pixels, such as a 16x16 luma block 25 with the two associated 8x8 chroma blocks 25. However, it is recognized that other sizes of blocks 24 could be used to represent the frames 22, if desired.) [Au: col. 8, line 36-55]), wherein the prediction parameters are encoded into the datastream (i.e. The slice 33 in the bit stream 15 contains a picture data 35 representing a sub-set of the macroblocks 24 of the complete picture 22. The macroblocks 24 in a slice 33 are ordered in raster scan order. The coded slice 33 includes the slice header 27 and the slice data 35 (coded macro blocks 24). The slice header 27 contains a coded representation of data elements 35 that pertain to the decoding of the slice data that follow the slice header 27. One of these data elements contains a reference to a valid picture parameter set 31, which specifies the picture parameter values (and indirectly the sequence parameter values) to be used when decoding the elements contains a reference to a valid picture parameter set 31, which specifies the picture parameter set 31. Other data elements in the slice header 27 include the initial quantization parameter for the first macroblock 24 in the slice 33. The macroblocks 24 can each consist of a grouping of pixels, such as a 16x16 luma block 25 with the two associated 8x8 chroma blocks 25. However, it is recognized that other sizes of blocks 24 could be used to represent the frames 22, if desired.) [Au: col. 8, line 36-55]; and
an entropy encoder (i.e. entropy encoding) [Au: col. 13, line 6] configured to entropy encode (i.e. entropy encoding) [Au: col. 13, line 6], using the processor ((i.e. the processors) [Au: col. 7, line 11]; (i.e. computers) [Au: col. 1, line 13]) into the datastream ((i.e. compress a bitstream) [Au: col. 1, line 56]; (i.e. The various syntax elements in the bitstream 15 are de-multiplexed for use in different processes) [Au: col. 11, line 26-27]; (i.e. High-level syntax elements 503 include temporal information for each frame 22, and frame coding types and frame dimensions. H.264 coding, as with earlier standards, is based primarily on macroblocks 24 (see FIG. 1) consisting of 16x16 luminance-pixel blocks 25 and 2 8x8 chrominance pixel blocks 25. On the macroblock 24 level, syntax elements 503 include the coding mode of the macroblock 24, information required for forming the prediction, such as motion vectors 38 and spatial prediction modes, and the coded information of the residual (difference) blocks 42, such as the coded block pattern (CBP) for each macroblock) [Au: col. 11, line 28-38]), the portions ((i.e. The slice 33 in the bit stream 15 contains a picture data 35 representing a sub-set of the macroblocks 24 of the complete picture 22. The macroblocks 24 in a slice 33 are ordered in raster scan order. The coded slice 33 includes the slice header 27 and the slice data 35 (coded macro blocks 24). The slice header 27 contains a coded representation of data elements 35 that pertain to the decoding of the slice data that follow the slice header 27. One of these data elements contains a reference to a valid picture parameter set 31, which specifies the picture parameter values (and indirectly the sequence parameter values) to be used when decoding the elements contains a reference to a valid picture parameter set 31, which specifies the picture parameter set 31. Other data elements in the slice header 27 include the initial quantization parameter for the first macroblock 24 in the slice 33. The macroblocks 24 can each consist of a grouping of pixels, such as a 16x16 luma block 25 with the two associated 8x8 chroma blocks 25. However, it is recognized that other sizes of blocks 24 could be used to represent the frames 22, if desired.) [Au: col. 8, line 36-55]; (i.e. The slice 33 in the bit stream 15 contains a picture data 35 representing a sub-set of the macroblocks 24 of the complete picture 22) [Au: col. 8, line 36-38]) based on wavefront parallel processing (WPP) in which the residual signal related to the current portion (i.e. The slice 33 in the bit stream 15 contains a picture data 35 representing a sub-set of the macroblocks 24 of the complete picture 22. The macroblocks 24 in a slice 33 are ordered in raster scan order. The coded slice 33 includes the slice header 27 and the slice data 35 (coded macro blocks 24). The slice header 27 contains a coded representation of data elements 35 that pertain to the decoding of the slice data that follow the slice header 27. One of these data elements contains a reference to a valid picture parameter set 31, which specifies the picture parameter values (and indirectly the sequence parameter values) to be used when decoding the elements contains a reference to a valid picture parameter set 31, which specifies the picture parameter set 31. Other data elements in the slice header 27 include the initial quantization parameter for the first macroblock 24 in the slice 33. The macroblocks 24 can each consist of a grouping of pixels, such as a 16x16 luma block 25 with the two associated 8x8 chroma blocks 25. However, it is recognized that other sizes of blocks 24 could be used to represent the frames 22, if desired.) [Au: col. 8, line 36-55] is entropy encoded ((i.e. Referring again to FIG. 2, each slice 33 of the frame 22 is encoded by the encoder 18 (see FIG. 1)) [Au: col. 8, line 66-67; Fig. 1-2]; (i.e. entropy encoded) [Au: col. 10, line 21]) according to one of at least two modes (i.e. The first stage in the decoding process includes the parsing and decoding of the entropy coded bitstream 15 symbols that are stored in the buffer 500 to produce the syntax elements 503 used by the other decoder components. For example, in the H.264 standard, two different entropy-coding modes are supported. The first method is based on using a context adaptive variable length coding (CAVLC) method to entropy decode the transform coefficients and a universal variable length coding (UVLC) which makes use of a single code-table for all syntax elements to entropy decode the rest of the information from the encoder 18. The second method is based on context-adaptive binary arithmetic coding (CABAC), is more complex and compression efficient) [Au: col. 11, line 6-19], wherein the entropy encoder (i.e. entropy encoding) [Au: col. 13, line 6] is configured to:
if the current portion (i.e. a slice) [Au: col. 8, line 38] is to be coded in accordance with a first mode (i.e. depending on the mode of each slice) [Au: col. 8, line 2] of the at least two modes (i.e. two different entropy-coding modes are supported) [Au: col. 11, line 11], encode the residual signal (i.e. Generally, one of three fundamental coding modes can be selected for each macroblock 24, with the choice of coding mode determining how the prediction of the macroblock 24 is formed. Intra-coded (I) macroblocks 24 make use of intra-prediction, in which the prediction is formed using only the current picture 22. In predictive (P), or inter-coded, macroblocks 24 the prediction of each sample is formed by referring to one block in the set of previously decoded and stored reference pictures 22. In bi-predictive (B) macroblocks 24, predictions can be formed in this way, but can also be formed by computing a weighted average prediction can be formed in this way, but can also be formed by computing a weighted average of two different blocks in the set of previously decoded reference picture 22) [Au: col. 7, line 52-65] using context adaptive entropy encoding (i.e. using a context adaptive variable length coding (CAVLC) method to entropy decode the transform coefficients and a universal variable length coding (UVLC) which makes use of a single code-table for all syntax elements to entropy decode the rest of the information from the encoder) [Au: col. 11, line 12-17] including deriving contexts across portion boundaries ((i.e. performs an initial table selection from a primary table or a secondary table chosen from the plurality of tables) [Au: col. 19, line 36-38]; (i.e. selection from the plurality of decoding tables for subsequent Coefficient_levels is determined solely by a previous decoded coefficient_level and an experimentally pre-determined table) [Au: col. 19, line 26-30]; (i.e. the method decodes the Coefficient_levels and Run_before using multiple variable-length decoding tables where a table is selected to decode each symbol based on the context of previously decoded symbols) [Au: col. 3, line 17-21]  - Note: Au teaches that the context of previous slice can be used for the current slice.  In order word, the context across boundaries of slices]) and initializing a symbol probability associated with the current portion ((i.e. performs an initial table selection from a primary table or a secondary table chosen from the plurality of tables) [Au: col. 19, line 36-38]; (i.e. selection from the plurality of decoding tables for subsequent Coefficient_levels is determined solely by a previous decoded coefficient_level and an experimentally pre-determined table) [Au: col. 19, line 26-30]; (i.e. the method decodes the Coefficient_levels and Run_before using multiple variable-length decoding tables where a table is selected to decode each symbol based on the context of previously decoded symbols) [Au: col. 3, line 17-21]  - Note: Au teaches that the context of previous slice can be used for the current slice.  In order word, the context across boundaries of slices]) depending on a saved state of the symbol probability of a previously encoded portion ((i.e. performs an initial table selection from a primary table or a secondary table chosen from the plurality of tables) [Au: col. 19, line 36-38]; (i.e. selection from the plurality of decoding tables for subsequent Coefficient_levels is determined solely by a previous decoded coefficient_level and an experimentally pre-determined table) [Au: col. 19, line 26-30]; (i.e. video bitstream 15 is stored in the buffer 500 at the input to the decoder 20. The first stage in the decoding process includes the parsing and decoding of the entropy coded bitstream 15 symbols that are stored in the buffer 500 to produce the syntax elements 503 used by the other decoder components. For example, in the H.264 standard, two different entropy-coding modes are supported. The first method is based on using a context adaptive variable length coding (CAVLC) method to entropy decode the transform coefficients and a universal variable length coding (UVLC) which makes use of a single code-table for all syntax elements to entropy decode the rest of the information from the encoder 18. The second method is based on context-adaptive binary arithmetic coding (CABAC), is more complex and compression efficient. The complexity of the CABAC method derives from the need to continually update a large set of context models throughout the decoding process, and the arithmetic decoding of symbols. The CAVLC/UVLC method can be implemented with a relatively small number of operations, requiring the parsing of each symbol and table lookups.) [Au: col. 7, line 48-50] – Note: It is well known to one with ordinary skill in the arts that the entropy coded bitstream symbols with its related information, such as its probability, are stored in the buffer; and the decoder uses these information to reconstruct the blocks)), wherein, in initializing the symbol probability associated with the current portion (i.e. performs an initial table selection from a primary table or a secondary table chosen from the plurality of tables) [Au: col. 19, line 36-38] in accordance with the first mode (i.e. depending on the mode of each slice) [Au: col. 8, line 2], the entropy encoder is configured to ((i.e. an entropy decoder) [Au: col. 10, line 56-57]; (i.e. the entropy decoding module) [Au: col. 5, line 39]): responsive to a determination (i.e. coding mode determining) [Au: col. 7, line 53-54] that a first coding block associated with the current portion is the first coding block from a left end of a first row of the picture in accordance with a raster scan order ((i.e. The slice 33 in the bit stream 15 contains a picture data 35 representing a sub-set of the macroblocks 24 of the complete picture 22. The macroblocks 24 in a slice 33 are ordered in raster scan order. The coded slice 33 includes the slice header 27 and the slice data 35 ( coded macro blocks 24). The slice header 27 contains a coded representation of data elements 35 that pertain to the decoding of the slice data that follow the slice header 27. One of these data elements contains a reference to a valid picture parameter set 31, which specifies the picture parameter values (and indirectly the sequence parameter values) to be used when decoding the elements contains a reference to a valid picture parameter set 31, which specifies the picture parameter set 31) [Au: col. 8, line 36-48]; (i.e. Each macroblock 24 can have a size of 16x6 pixels and the macroblocks 24 are stored from left to right and from top to bottom and consecutive macroblocks 24 are combined in a slice 80 (see FIG. 3)) [Au: col. 7, line 28-31]; (i.e. The macroblocks 24 in a slice 33 are ordered in raster scan order) [Au: col. 8, line 38-39]) Note: It is noted that in video coding standards,  the decoding processes in raster scan order.  The decoder starts a first coding block from the left on the first row to the next block on the right of the first block until the end of the first row.  The decoder then repeats the process for the other rows until it finishes. Please see the top left block on the first row illustrated in Fig. 4), initialize the symbol probability associated with the current portion (i.e. performs an initial table selection from a primary table or a secondary table chosen from the plurality of tables) [Au: col. 19, line 36-38]  based on the saved symbol probability as acquired in context adaptive entropy encoding the previously encoded portion (i.e. video bitstream 15 is stored in the buffer 500 at the input to the decoder 20. The first stage in the decoding process includes the parsing and decoding of the entropy coded bitstream 15 symbols that are stored in the buffer 500 to produce the syntax elements 503 used by the other decoder components. For example, in the H.264 standard, two different entropy-coding modes are supported. The first method is based on using a context adaptive variable length coding (CAVLC) method to entropy decode the transform coefficients and a universal variable length coding (UVLC) which makes use of a single code-table for all syntax elements to entropy decode the rest of the information from the encoder 18. The second method is based on context-adaptive binary arithmetic coding (CABAC), is more complex and compression efficient. The complexity of the CABAC method derives from the need to continually update a large set of context models throughout the decoding process, and the arithmetic decoding of symbols. The CAVLC/UVLC method can be implemented with a relatively small number of operations, requiring the parsing of each symbol and table lookups.) [Au: col. 7, line 48-50] up to a second coding block from a left end of a second row of the picture ((i.e. table is selected based on the block type) [Au: col. 4, line 38-39]; (i.e. The macroblocks 24 in a slice 33 are ordered in raster scan order) [Au: col. 8, line 38-39]), wherein the second row is associated with the previously decoded portion ((i.e. to decode each symbol based on the context of previously decoded symbols) [Au: col. 3, line 20-21]; (i.e. macroblocks 24 the prediction of each sample is formed by referring to one block in the set of previously decoded) [Au: col. 7, line 58-59]; (i.e. selection from the plurality of decoding tables for subsequent Coefficient_levels is determined solely by a previous decoded coefficient_level and an experimentally pre-determined table) [Au: col. 19, line 26-30]) and the second coding block is spatially adjoining and to a right-hand side of a first coding block of the second row ((i.e. The slice 33 in the bit stream 15 contains a picture data 35 representing a sub-set of the macroblocks 24 of the complete picture 22. The macroblocks 24 in a slice 33 are ordered in raster scan order. The coded slice 33 includes the slice header 27 and the slice data 35 (coded macro blocks 24). The slice header 27 contains a coded representation of data elements 35 that pertain to the decoding of the slice data that follow the slice header 27. One of these data elements contains a reference to a valid picture parameter set 31, which specifies the picture parameter values (and indirectly the sequence parameter values) to be used when decoding the elements contains a reference to a valid picture parameter set 31, which specifies the picture parameter set 31) [Au: col. 8, line 36-48]; (i.e. Each macroblock 24 can have a size of 16x6 pixels and the macroblocks 24 are stored from left to right and from top to bottom and consecutive macroblocks 24 are combined in a slice 80 (see FIG. 3)) [Au: col. 7, line 28-31]; (i.e. The macroblocks 24 in a slice 33 are ordered in raster scan order) [Au: col. 8, line 38-39]) Note: It is noted that in video coding standards,  the decoding processes in raster scan order.  The decoder starts a first coding block from the left on the first row to the next block on the right of the first block until the end of the first row.  The decoder then repeats the process for the other rows until it finishes. The second coding block, which is in the second row should be on the right of the first coding block.), and otherwise, initialize the symbol probability associated with the current portionPage 3 of 11Attorney Docket No. 128571-5330-US (i.e. performs an initial table selection from a primary table or a secondary table chosen from the plurality of tables) [Au: col. 19, line 36-38] based on a symbol probability  (i.e. video bitstream 15 is stored in the buffer 500 at the input to the decoder 20. The first stage in the decoding process includes the parsing and decoding of the entropy coded bitstream 15 symbols that are stored in the buffer 500 to produce the syntax elements 503 used by the other decoder components. For example, in the H.264 standard, two different entropy-coding modes are supported. The first method is based on using a context adaptive variable length coding (CAVLC) method to entropy decode the transform coefficients and a universal variable length coding (UVLC) which makes use of a single code-table for all syntax elements to entropy decode the rest of the information from the encoder 18. The second method is based on context-adaptive binary arithmetic coding (CABAC), is more complex and compression efficient. The complexity of the CABAC method derives from the need to continually update a large set of context models throughout the decoding process, and the arithmetic decoding of symbols. The CAVLC/UVLC method can be implemented with a relatively small number of operations, requiring the parsing of each symbol and table lookups.) [Au: col. 7, line 48-50] – Note: It is well known to one with ordinary skill in the arts that the entropy coded bitstream symbols with its related information, such as its probability, are stored in the buffer; and the decoder uses these information to reconstruct the blocks) as acquired at an end of context adaptive entropy encoding the previously encoded portion (((i.e. performs an initial table selection from a primary table or a secondary table chosen from the plurality of tables) [Au: col. 19, line 36-38]; (i.e. video bitstream 15 is stored in the buffer 500 at the input to the decoder 20. The first stage in the decoding process includes the parsing and decoding of the entropy coded bitstream 15 symbols that are stored in the buffer 500 to produce the syntax elements 503 used by the other decoder components. For example, in the H.264 standard, two different entropy-coding modes are supported. The first method is based on using a context adaptive variable length coding (CAVLC) method to entropy decode the transform coefficients and a universal variable length coding (UVLC) which makes use of a single code-table for all syntax elements to entropy decode the rest of the information from the encoder 18. The second method is based on context-adaptive binary arithmetic coding (CABAC), is more complex and compression efficient. The complexity of the CABAC method derives from the need to continually update a large set of context models throughout the decoding process, and the arithmetic decoding of symbols. The CAVLC/UVLC method can be implemented with a relatively small number of operations, requiring the parsing of each symbol and table lookups.) [Au: col. 7, line 48-50]), and if the current portion (i.e. a slice). [Au: col. 8, line 38]  is to be coded in accordance with a second mode (i.e. depending on the mode of each slice) [Au: col. 8, line 2] of the at least two modes (i.e. two different entropy-coding modes are supported) [Au: col. 11, line 11], encode the residual signal (i.e. Generally, one of three fundamental coding modes can be selected for each macroblock 24, with the choice of coding mode determining how the prediction of the macroblock 24 is formed. Intra-coded (I) macroblocks 24 make use of intra-prediction, in which the prediction is formed using only the current picture 22. In predictive (P), or inter-coded, macroblocks 24 the prediction of each sample is formed by referring to one block in the set of previously decoded and stored reference pictures 22. In bi-predictive (B) macroblocks 24, predictions can be formed in this way, but can also be formed by computing a weighted average prediction can be formed in this way, but can also be formed by computing a weighted average of two different blocks in the set of previously decoded reference picture 22) [Au: col. 7, line 52-65] using context adaptive entropy encoding (i.e. using a context adaptive variable length coding (CAVLC) method to entropy decode the transform coefficients and a universal variable length coding (UVLC) which makes use of a single code-table for all syntax elements to entropy decode the rest of the information from the encoder) [Au: col. 11, line 12-17] with restricting the derivation of the contexts so as to not cross the portion boundaries and initializing the symbol probabilities independent of any previously encoded portion (i.e. performs an initial table selection from a primary table or a secondary table chosen from the plurality of tables) [Au: col. 19, line 36-38], and save the symbol probability ((i.e. The blocks are processed and compressed for transmission as the bit stream 15 over the network 14 or stored for later decompression) [Au: col. 7, line 48-50]; (i.e. video bitstream 15 is stored in the buffer 500 at the input to the decoder 20. The first stage in the decoding process includes the parsing and decoding of the entropy coded bitstream 15 symbols that are stored in the buffer 500 to produce the syntax elements 503 used by the other decoder components. For example, in the H.264 standard, two different entropy-coding modes are supported. The first method is based on using a context adaptive variable length coding (CAVLC) method to entropy decode the transform coefficients and a universal variable length coding (UVLC) which makes use of a single code-table for all syntax elements to entropy decode the rest of the information from the encoder 18. The second method is based on context-adaptive binary arithmetic coding (CABAC), is more complex and compression efficient. The complexity of the CABAC method derives from the need to continually update a large set of context models throughout the decoding process, and the arithmetic decoding of symbols. The CAVLC/UVLC method can be implemented with a relatively small number of operations, requiring the parsing of each symbol and table lookups.) [Au: col. 7, line 48-50]) as acquired in context adaptive entropy encoding the previously encoded portion ((i.e. entropy encoding) [Au: col. 13, line 6]; (i.e. using a context adaptive variable length coding (CAVLC) method to entropy decode the transform coefficients and a universal variable length coding (UVLC) which makes use of a single code-table for all syntax elements to entropy decode the rest of the information from the encoder) [Au: col. 11, line 12-17] up to the second coding block in the second row ((i.e. table is selected based on the block type) [Au: col. 4, line 38-39]; (i.e. The macroblocks 24 in a slice 33 are ordered in raster scan order) [Au: col. 8, line 38-39]) associated with the previously encoded portion in accordance with the raster scan order ((i.e. Furthermore, depending on the current block coding mode, quantization parameter, and total number of coefficients, three separate logic paths or circuits (Intercoded blocks and Intracoded blocks with QP>=21; Intracoded blocks with QP<21 and more than 10 nonzero coefficients; Intracoded blocks with QP<21 and the number of nonzero coefficients less than or equal to 10) are required to implement the table selection process) [Au: col. 5, line 15-23]; (i.e. The macroblocks 24 in a slice 33 are ordered in raster scan order) [Au: col. 8, line 38-39]), wherein the picture is partitioned into the portions, the portions are slices or slice segments (i.e. The slice 33 in the bit stream 15 contains a picture data 35 representing a sub-set of the macroblocks 24 of the complete picture 22) [Au: col. 8, line 36-38], and the current portion includes information indicating a position within the picture at which entropy encoding of the current portion begins (i.e. Each of the slices 33 has the slice header 27 that provides information, such as but not limited to the position of the respective slice 33 in the frame 22 as well as the initial quantization parameter; and the slice data which provides information for reconstructing the macroblocks of a slice, such as but not limited to the prediction modes and quantised coefficients for each of the respective macroblocks 24) [Au: col. 9, line 1-8].   
Au does not explicitly disclose the following claim limitations (Emphasis Added).
An encoder for encoding a picture into a datastream, wherein the picture is partitioned into portions, the encoder comprising: a processor; a residual module configured to generate, using the processor, a residual signal related to a current portion of the portions of the picture; a predictor configured to generate, using the processor, prediction parameters based on a prediction signal, wherein the prediction parameters are encoded into the datastream; and an entropy encoder configured to entropy encode, using the processor into the datastream, the portions based on wavefront parallel processing (WPP) in which the residual signal related to the current portion is entropy encoded according to one of at least two modes, wherein the entropy encoder is configured to: if the current portion is to be coded in accordance with a first mode of the at least two modes, encode the residual signal using context adaptive entropy encoding including deriving contexts across portion boundaries and initializing a symbol probability associated with the current portion depending on a saved state of the symbol probability of a previously encoded portion, wherein, in initializing the symbol probability associated with the current portion in accordance with the first mode, the entropy encoder is configured to: responsive to a determination that a first coding block associated with the current portion is the first coding block from a left end of a first row of the picture in accordance with a raster scan order, initialize the symbol probability associated with the current portion based on the saved symbol probability as acquired in context adaptive entropy encoding the previously encoded portion up to a second coding block from a left end of a second row of the picture, wherein the second row is associated with the previously decoded portion and the second coding block is spatially adjoining and to a right-hand side of a first coding block of the second row, and otherwise, initialize the symbol probability associated with the current portion based on a symbol probability as acquired at an end of context adaptive entropy Page 6 of 11Attorney Docket No. 128571-5330-US encoding the previously encoded portion, and if the current portion is to be coded in accordance with a second mode of the at least two modes, encode the residual signal using context adaptive entropy encoding with restricting the derivation of the contexts so as to not cross the portion boundaries and initializing the symbol probabilities independent of any previously encoded portion, and save the symbol probability as acquired in context adaptive entropy encoding the previously encoded portion up to the second coding block in the second row associated with the previously encoded portion in accordance with the raster scan order, wherein the picture is partitioned into the portions, the portions are slices or slice segments, and the current portion includes information indicating a position within the picture at which entropy encoding of the current portion begins. 
However, in the same field of endeavor Demircin further discloses the claim limitations and the deficient claim limitations, as follows:
deriving of contexts across portion boundaries (i.e. in some embodiments of the invention, the parallel decoding of entropy slices is structured such that information from previously decoded entropy slices may used to estimate the initial context states for context models in subsequent entropy slices) [Demircin: para. 0024] …the derivation of the contexts so as to not cross the portion boundaries (i.e. context model updates are not made across entropy slice boundaries) [Demircin: para. 0011],
It would have been obvious to one with an ordinary skill in the art at the time of invention to modify the teachings of Au with Demircin to program the encoder to implement two different modes for the derivation of contexts by restricting the derivation of the contexts within a slice or allowing the derivation of the contexts across slice boundaries.  
Therefore, the combination of Au and Demircin will enable the video coding system to have flexibility to obtain high coding efficiency by using information across the slice boundaries [Demircin: para. 0023]. Au and Demircin however do not explicitly disclose the following claim limitations (Emphasis Added).
an entropy encoder configured to entropy encode, using the processor into the datastream, the portions based on wavefront parallel processing (WPP) in which the residual signal related to the current portion is entropy encoded according to one of at least two modes, 
However, in the same field of endeavor Sze further discloses the claim limitations and the deficient claim limitations, as follows:
(i.e. wavefront parallel processing) [Sze: para. 0056] (i.e. To make use of the spatial correlation of neighboring data, context selection can depend on the values of the top (B) and left (A) blocks as shown in FIG. 8. Consequently, a last line buffer is required in the CABAC engine to store information pertaining to the previously decoded row. The depth of this buffer depends on the width of the frame being decoded which can be quite large for high resolution (e.g. 4kx2k) sequences. The bit-width of the buffer depends on the type of information that needs to be stored per block or macroblock in the previous row) [Sze: para. 0061; Figs. 8-10]
It would have been obvious to one with an ordinary skill in the art at the time of invention to modify the teachings of Au with Sze and Demircin to program the encoder to implement two different modes for the derivation of contexts by restricting the derivation of the contexts within a slice or allowing the derivation of the contexts across slice boundaries.  
Therefore, the combination of Au with Sze and Demircin will enable the video coding system to have flexibility to obtain high coding efficiency by using information across the slice boundaries [Demircin: para. 0023], or fast parallel processing, such as WPP [Sze: para. 0056]. 

Regarding claim 41, Au meets the claim limitations as set forth in claim 40. Au further meets the claim limitations as follow.
The encoder according to claim 40 (i.e. encoder) [Au: col. 2, line 3], where the picture is partitioned in coding blocks arranged in rows and columns and having the raster scan order defined among each other, and the decoder is configured to associate each slice with a continuous subset of the coding blocks in the raster scan order so that the subsets follow each other along the raster scan order in accordance with the slice order (i.e. The slice 33 in the bit stream 15 contains a picture data 35 representing a sub-set of the macroblocks 24 of the complete picture 22. The macroblocks 24 in a slice 33 are ordered in raster scan order. The coded slice 33 includes the slice header 27 and the slice data 35 (coded macro blocks 24). The slice header 27 contains a coded representation of data elements 35 that pertain to the decoding of the slice data that follow the slice header 27. One of these data elements contains a reference to a valid picture parameter set 31, which specifies the picture parameter values (and indirectly the sequence parameter values) to be used when decoding the elements contains a reference to a valid picture parameter set 31, which specifies the picture parameter set 31. Other data elements in the slice header 27 include the initial quantization parameter for the first macroblock 24 in the slice 33. The macroblocks 24 can each consist of a grouping of pixels, such as a 16x16 luma block 25 with the two associated 8x8 chroma blocks 25. However, it is recognized that other sizes of blocks 24 could be used to represent the frames 22, if desired.) [Au: col. 8, line 36-55; Fig. 4].

Regarding claim 42, Au meets the claim limitations as set forth in claim 40. Au further meets the claim limitations as follow.
The encoder according to claim 40 (i.e. encoder) [Au: col. 2, line 3], wherein, in initializing the symbol probability associated with the current portion ((i.e. performs an initial table selection from a primary table or a secondary table chosen from the plurality of tables) [Au: col. 19, line 36-38]; (i.e. selection from the plurality of decoding tables for subsequent Coefficient_levels is determined solely by a previous decoded coefficient_level and an experimentally pre-determined table) [Au: col. 19, line 26-30]; (i.e. the method decodes the Coefficient_levels and Run_before using multiple variable-length decoding tables where a table is selected to decode each symbol based on the context of previously decoded symbols) [Au: col. 3, line 17-21 ]) in accordance with the first mode (i.e. depending on the mode of each slice) [Au: col. 8, line 2], the entropy encoder is configured to (i.e. a decoder) [Au: col. 1, line 56]: responsive to a determination (i.e. coding mode determining) [Au: col. 7, line 53-54] that the first coding block associated with the current portion is not the first coding block in the first row, initialize the symbol probability Page 4 of 11Attorney Docket No. 128571-5330-US associated with the current portion (i.e. performs an initial table selection from a primary table or a secondary table chosen from the plurality of tables) [Au: col. 19, line 36-38]  based on a symbol probability as acquired at the end of context adaptive entropy encoding the previously encoded portion (i.e. video bitstream 15 is stored in the buffer 500 at the input to the decoder 20. The first stage in the decoding process includes the parsing and decoding of the entropy coded bitstream 15 symbols that are stored in the buffer 500 to produce the syntax elements 503 used by the other decoder components. For example, in the H.264 standard, two different entropy-coding modes are supported. The first method is based on using a context adaptive variable length coding (CAVLC) method to entropy decode the transform coefficients and a universal variable length coding (UVLC) which makes use of a single code-table for all syntax elements to entropy decode the rest of the information from the encoder 18. The second method is based on context-adaptive binary arithmetic coding (CABAC), is more complex and compression efficient. The complexity of the CABAC method derives from the need to continually update a large set of context models throughout the decoding process, and the arithmetic decoding of symbols. The CAVLC/UVLC method can be implemented with a relatively small number of operations, requiring the parsing of each symbol and table lookups.) [Au: col. 7, line 48-50]).
Au does not explicitly disclose the following claim limitations (Emphasis Added).
The encoder according to claim 40, wherein, in initializing the symbol probability associated with the current portion in accordance with the first mode, the entropy encoder is configured to: responsive to a determination that the first coding block associated with the current portion is not the first coding block in the first row, initialize the symbol probability associated with the current portion based on a symbol probability as acquired at the end of context adaptive entropy encoding the previously encoded portion.  
However, in the same field of endeavor Demircin further discloses the claim limitations and the deficient claim limitations, as follows:
responsive to a determination that the first coding block associated with the current portion is not the first coding block in the first row (i.e. If the entropy slice is one of the first M entropy slices, the context models are initialized in some other manner) [Demircin: para. 0057] in accordance with the raster scan order (i.e. The inverse scan and dequantization component (302) assembles the macroblocks in the video bit stream in raster scan order and substantially recovers the original frequency domain data.) [Demircin: para. 0037], initialize the symbol probability Page 4 of 11Attorney Docket No. 128571-5330-US associated with the current portion based on a symbol probability (i.e. As shown in FIG. 4, a syntax element value of a slice is entropy encoded using CABAC (400) to generate a bin string representing the syntax element. Consecutive syntax element values are encoded until either sufficient syntax elements have been encoded to fulfill the size criteria for an entropy slice or the last syntax element value in a slice is encoded) [Demircin: para. 0040] as acquired at the end of context adaptive entropy encoding the previously decoded portion ((i.e. information from previously decoded entropy slices) [Demircin: para. 0024]; ((i.e. end of slice) [Demircin: Fig. 4, Fig. 5, Fig. 6]; (i.e. end of entropy slice or slice) [Demircin: Fig. 4]).
It would have been obvious to one with an ordinary skill in the art at the time of invention to modify the teachings of Au with Sze and Demircin to program the encoder to implement two different modes for the derivation of contexts by restricting the derivation of the contexts within a slice or allowing the derivation of the contexts across slice boundaries.    
Therefore, the combination of Au with Sze and Demircin will enable the video coding system to have flexibility to obtain high coding efficiency by using information across the slice boundaries [Demircin: para. 0023], or fast parallel processing, such as WPP [Sze: para. 0056]. 

Regarding claim 43, Au meets the claim limitations as set forth in claim 40. Au further meets the claim limitations as follow.
The encoder (i.e. encoder) [Au: col. 2, line 3] according to claim 40, wherein the entropy encoder (i.e. encoder) [Au: col. 2, line 3] is configured to be responsive to a syntax element portion within the current portion ((i.e. The various syntax elements in the bitstream 15 are de-multiplexed for use in different processes within the decoder 20. High-level syntax elements 503 include temporal information for each frame 22, and frame coding types and frame dimensions. H.264 coding, as with earlier standards, is based primarily on macroblocks 24 (see FIG. 1) consisting of 16x16 luminance-pixel blocks 25 and 2 8x8 chrominance pixel blocks 25. On the macroblock 24 level, syntax elements 503 include the coding mode of the macroblock 24, information required for forming the prediction, such as motion vectors 38 and spatial prediction modes, and the coded information of the residual (difference) blocks) [Au: col. 11, line 26-37]; (i.e. each slice 33 of the frame 22 is encoded by the encoder 18 (see FIG. 1), independently from other slices) [Au: col. 8, line 66 – col. 9, line1; Fig. 2]), the syntax element portion indicating which of the first and second modes to use for encoding ((i.e. Generally, one of three fundamental coding modes can be selected for each macroblock 24, with the choice of coding mode determining how the prediction of the macroblock 24 is formed. Intra-coded (I) macroblocks 24 make use of intra-prediction, in which the prediction is formed using only the current picture 22. In predictive (P), or inter-coded, macroblocks 24 the prediction of each sample is formed by referring to one block in the set of previously decoded and stored reference pictures 22. In bi-predictive (B) macroblocks 24, predictions can be formed in this way, but can also be formed by computing a weighted average prediction can be formed in this way, but can also be formed by computing a weighted average of two different blocks in the set of previously decoded reference picture 22) [Au: col. 7, line 52-65]; (i.e. Two different modes are supported in intra coding of macroblocks 24. In the 4x4 Intra mode, each 4x4 block within the macroblock 24 can use a different prediction mode. There are 9 possible modes one DC and 8 directional prediction modes. The complexity of the prediction mode varies, with the DC, vertical and horizontal modes being the least complex, and the diagonal modes being the most complex. In the 16x16 Intra mode, which is generally used in smooth areas, there are 4 modes available: DC, vertical, horizontal and planar, with the latter being the most complex) [Au: col. 12, line 25-34]).

Regarding claim 44, Au meets the claim limitations as set forth in claim 43. Au further meets the claim limitations as follow.
The encoder (i.e. encoder) [Au: col. 2, line 3] according to claim 43, wherein the entropy encoder ((i.e. encoder) [Au: col. 2, line 3]; (i.e. entropy encoding) [Au: col. 13, line 6]) is configured to determine a generic syntax element (i.e. The decoder 20 is base on functional units or components. These functional units include a buffering unit 500 that receives the compressed bitstream, an entropy decoder 502 which decodes the received bit stream 15 to produce syntax elements 503 used in subsequent processing by the other decoder components) [Au: col. 10, line 54-59] and write the generic syntax element into the datastream (i.e. decode the bitstream) [Au: col. 1, line 56] with operating in one of at least two generic operating modes depending on the generic syntax element (i.e. inter-coded or intra-coded) [Au: col. 4, line 39], namely, with, according to a first generic operating mode (i.e. intra-coded) [Au: col. 4, line 39], performing coding the syntax element portion for each portion ((i.e. each slice 33 of the frame 22 is encoded by the encoder 18 (see FIG. 1), independently from other slices) [Au: col. 8, line 66 – col. 9, line1; Fig. 2]; (i.e. Two different modes are supported in intra coding of macroblocks 24. In the 4x4 Intra mode, each 4x4 block within the macroblock 24 can use a different prediction mode. There are 9 possible modes one DC and 8 directional prediction modes. The complexity of the prediction mode varies, with the DC, vertical and horizontal modes being the least complex, and the diagonal modes being the most complex. In the 16x16 Intra mode, which is generally used in smooth areas, there are 4 modes available: DC, vertical, horizontal and planar, with the latter being the most complex) [Au: col. 12, line 25-34]), and, according to a second generic operating mode (i.e. inter-coded) [Au: col. 4, line 39], inevitably using a different one of the at least two modes other than the first mode (i.e. Generally, one of three fundamental coding modes can be selected for each macroblock 24, with the choice of coding mode determining how the prediction of the macroblock 24 is formed. Intra-coded (I) macroblocks 24 make use of intra-prediction, in which the prediction is formed using only the current picture 22. In predictive (P), or inter-coded, macroblocks 24 the prediction of each sample is formed by referring to one block in the set of previously decoded and stored reference pictures 22. In bi-predictive (B) macroblocks 24, predictions can be formed in this way, but can also be formed by computing a weighted average prediction can be formed in this way, but can also be formed by computing a weighted average of two different blocks in the set of previously decoded reference picture 22) [Au: col. 4, line 39].

Regarding claim 45, Au meets the claim limitations as set forth in claim 40. Au further meets the claim limitations as follow.
The encoder (i.e. encoder) [Au: col. 2, line 3] according to claim 40, wherein the entropy encoder (i.e. encoder) [Au: col. 2, line 3] is configured to according to the first and second modes (i.e. two different entropy-coding modes are supported) [Au: col. 11, line 11], continue continuously updating the symbol probabilities from a beginning to an end of the current portion (i.e. to continually 20 update a large set of context models throughout the decoding process) [Au: col. 11, line 19-21].
In the same field of endeavor Demircin further disclosed the claim limitations  as follows:
an end of the current portion  ((i.e. end of slice) [Demircin: Fig. 4, Fig. 5, Fig. 6]; (i.e. end of entropy slice or slice) [Demircin: Fig. 4]). 
It would have been obvious to one with an ordinary skill in the art at the time of invention to modify the teachings of Au with Sze and Demircin to program the encoder to implement two different modes for the derivation of contexts by restricting the derivation of the contexts within a slice or allowing the derivation of the contexts across slice boundaries.  
Therefore, the combination of Au with Sze and Demircin will enable the video coding system to have flexibility to obtain high coding efficiency by using information across the slice boundaries [Demircin: para. 0023], or fast parallel processing, such as WPP [Sze: para. 0056]. 

Regarding claim 46, Au meets the claim limitations as set forth in claim 31. Au further meets the claim limitations as follow.
The encoder according to claim 40 (i.e. encoder) [Au: col. 2, line 3], wherein the entropy decoder (i.e. encoder) [Au: col. 2, line 3] is configured to save symbol probabilities as acquired in context adaptive entropy decoding the previously decoded portion up to an end of the previously decoded portion (i.e. video bitstream 15 is stored in the buffer 500 at the input to the decoder 20. The first stage in the decoding process includes the parsing and decoding of the entropy coded bitstream 15 symbols that are stored in the buffer 500 to produce the syntax elements 503 used by the other decoder components. For example, in the H.264 standard, two different entropy-coding modes are supported. The first method is based on using a context adaptive variable length coding (CAVLC) method to entropy decode the transform coefficients and a universal variable length coding (UVLC) which makes use of a single code-table for all syntax elements to entropy decode the rest of the information from the encoder 18. The second method is based on context-adaptive binary arithmetic coding (CABAC), is more complex and compression efficient. The complexity of the CABAC method derives from the need to continually update a large set of context models throughout the decoding process, and the arithmetic decoding of symbols. The CAVLC/UVLC method can be implemented with a relatively small number of operations, requiring the parsing of each symbol and table lookups.) [Au: col. 7, line 48-50]).
In the same field of endeavor Sze and Demircin further disclose the claim limitations and the deficient claim limitations, as follows:
((i.e. Arithmetic coding is based on recursive interval division. Binary arithmetic coding refers to the case where the alphabet of the symbol is restricted to zero and one (i.e., binary symbols (bins)). The size of the subintervals is determined by multiplying the current interval by the probabilities of the bin. At the encoder, a subinterval is selected based on the value of the bin. The range and lower bound of the interval are updated after every selection. At the decoder, the value of the bin depends on the location of the offset. The offset is a binary fraction described by the encoded bits received at the decoder. The range and lower bound of the current interval have limited bit-precision, so renormalization is required whenever the range falls below a certain value to prevent underflow) [Sze: para. 0006]; (i.e. It should be noted that a range is defined as the size of the current interval that is divided into subintervals based on the probability of the bins. The range is updated after every bin is encoded or decoded and requires renormalization to prevent underflow. In addition, MPS represents the most probable symbol, and LPS represents the least probable symbol, while rMPS represents the MPS subinterval and rLPS represents the LPS subinterval.) [Sze: para. 0038]; (i.e. The inputs to the arithmetic decoder 20 include current context state (and most probable symbol (MPS)), next bits, number of next bits (previous shift), and decoding mode. The outputs include updated context state (and MPS), decoded bin and number of shifted bits due to renormalization. The range and offset are stored as internal states) [Sze: para. 0039] – Note: Sze teaches that the range of probability symbols, which includes probability symbols, is stored)) up to an end of the previously encoded portion  ((i.e. end of slice) [Demircin: Fig. 4, Fig. 5, Fig. 6]; (i.e. end of entropy slice or slice) [Demircin: Fig. 4]). 
It would have been obvious to one with an ordinary skill in the art at the time of invention to modify the teachings of Au with Sze and Demircin to program the encoder to implement two different modes for the derivation of contexts by restricting the derivation of the contexts within a slice or allowing the derivation of the contexts across slice boundaries.  
Therefore, the combination of Au with Sze and Demircin will enable the video coding system to have flexibility to obtain high coding efficiency by using information across the slice boundaries [Demircin: para. 0023], or fast parallel processing, such as WPP [Sze: para. 0056]. 


Regarding claim 48, Au meets the claim limitations as follow. 
A non-transitory computer-readable medium ((i.e. the buffer) [Au: col. 11, line 5]; (i.e. A reference frame memory) [Au: col. 9, line 21]) for storing data associated with a video ((i.e. video bitstream is stored in the buffer) [Au: col. 11, line 5]; (i.e. A reference frame memory 34 stores an (N-1)th or reference frame 22b, typically as a sequence of blocks 24b) [Au: col. 9, line 21-22]), comprising: a data stream ((i.e. video bitstream) [Au: col. 11, line 5]; (i.e. compress a bitstream) [Au: col. 1, line 56]; (i.e. The various syntax elements in the bitstream 15 are de-multiplexed for use in different processes) [Au: col. 11, line 26-27]; (i.e. High-level syntax elements 503 include temporal information for each frame 22, and frame coding types and frame dimensions. H.264 coding, as with earlier standards, is based primarily on macroblocks 24 (see FIG. 1) consisting of 16x16 luminance-pixel blocks 25 and 2 8x8 chrominance pixel blocks 25. On the macroblock 24 level, syntax elements 503 include the coding mode of the macroblock 24, information required for forming the prediction, such as motion vectors 38 and spatial prediction modes, and the coded information of the residual (difference) blocks 42, such as the coded block pattern (CBP) for each macroblock) [Au: col. 11, line 28-38]) stored in the non-transitory computer-readable medium ((i.e. video bitstream is stored in the buffer) [Au: col. 11, line 5]; (i.e. reference frame to be stored in memory) [Au: col. 10, line 31]), the data stream comprising encoded information related to a picture of a video (i.e. The slice 33 in the bit stream 15 contains a picture data 35 representing a sub-set of the macroblocks 24 of the complete picture 22. The macroblocks 24 in a slice 33 are ordered in raster scan order. The coded slice 33 includes the slice header 27 and the slice data 35 (coded macro blocks 24). The slice header 27 contains a coded representation of data elements 35 that pertain to the decoding of the slice data that follow the slice header 27. One of these data elements contains a reference to a valid picture parameter set 31, which specifies the picture parameter values (and indirectly the sequence parameter values) to be used when decoding the elements contains a reference to a valid picture parameter set 31, which specifies the picture parameter set 31. Other data elements in the slice header 27 include the initial quantization parameter for the first macroblock 24 in the slice 33. The macroblocks 24 can each consist of a grouping of pixels, such as a 16x16 luma block 25 with the two associated 8x8 chroma blocks 25. However, it is recognized that other sizes of blocks 24 could be used to represent the frames 22, if desired.) [Au: col. 8, line 36-55], wherein the picture is partitioned in units of portions ((i.e. The slice 33 in the bit stream 15 contains a picture data 35 representing a sub-set of the macroblocks 24 of the complete picture 22) [Au: col. 8, line 36-38]; (i.e. each slice 33 of the frame 22 is encoded by the encoder 18) [Au: col. 8, line 66-67; Fig. 2]), wherein the encoded information is coded into the data stream (i.e. The entropy coding section 49 combines the quantized coefficients with the motion vectors 38 and other encoder information to produce the compressed or encoded bit stream 15. In particular, the coefficients 50 usually are coded by the section 49 using Run_before and Coefficient_level symbols, instead of coding each coefficient 50 individually to increase compression efficiency. In such a scheme, zero coefficients 50 are not coded explicitly but are coded implicitly with non-zero coefficients. Each non-zero coefficient 50 is coded by; a Run_before symbol indicating the number of consecutive zero coefficients before the current coefficient 50, and a Coefficient_level symbol indicating the current non-zero coefficient 50 value. Further, the Coefficient_levels and Run_before are transmitted in two separate sequences which are entropy encoded.) [Au: col. 10, line 7-21]  for storing in the non-transitory computer-readable medium ((i.e. video bitstream is stored in the buffer) [Au: col. 11, line 5]; (i.e. reference frame to be stored in memory) [Au: col. 10, line 31]; (i.e. A reference frame memory 34 stores an (N-1)th or reference frame 22b, typically as a sequence of blocks 24b) [Au: col. 9, line 21-22]) by operations (i.e. sequential operation of encoder) [Au: col. 9, line 17] including: generating (i.e. the prediction is formed) [Au: col. 7, line 55] a residual signal ((i.e. Generally, one of three fundamental coding modes can be selected for each macroblock 24, with the choice of coding mode determining how the prediction of the macroblock 24 is formed. Intra-coded (I) macroblocks 24 make use of intra-prediction, in which the prediction is formed using only the current picture 22. In predictive (P), or inter-coded, macroblocks 24 the prediction of each sample is formed by referring to one block in the set of previously decoded and stored reference pictures 22. In bi-predictive (B) macroblocks 24, predictions can be formed in this way, but can also be formed by computing a weighted average prediction can be formed in this way, but can also be formed by computing a weighted average of two different blocks in the set of previously decoded reference picture 22) [Au: col. 7, line 52-65]; (i.e. The various syntax elements in the bitstream 15 are de-multiplexed for use in different processes within the decoder 20. High-level syntax elements 503 include temporal information for each frame 22, and frame coding types and frame dimensions. H.264 coding, as with earlier standards, is based primarily on macroblocks 24 (see FIG. 1) consisting of 16x16 luminance-pixel blocks 25 and 2 8x8 chrominance pixel blocks 25. On the macroblock 24 level, syntax elements 503 include the coding mode of the macroblock 24, information required for forming the prediction, such as motion vectors 38 and spatial prediction modes, and the coded information of the residual (difference) blocks) [Au: col. 11, line 26-37]) related to a current portion of the portions of the picture ((i.e. the slice data which provides information for reconstructing the macroblocks of a slice, such as but not limited to the prediction modes and quantised coefficients for each of the respective macroblocks 24. Further, each picture parameter set 31 contains parameter values that pertain to the decoding of the pictures 22 for which the particular parameter set 31 is active (i.e. selected in the slice headers 27 of the picture 22). [Au: col. 9, line 5-12]; (i.e. The slice 33 in the bit stream 15 contains a picture data 35 representing a sub-set of the macroblocks 24 of the complete picture 22. The macroblocks 24 in a slice 33 are ordered in raster scan order. The coded slice 33 includes the slice header 27 and the slice data 35 (coded macro blocks 24). The slice header 27 contains a coded representation of data elements 35 that pertain to the decoding of the slice data that follow the slice header 27. One of these data elements contains a reference to a valid picture parameter set 31, which specifies the picture parameter values (and indirectly the sequence parameter values) to be used when decoding the elements contains a reference to a valid picture parameter set 31, which specifies the picture parameter set 31. Other data elements in the slice header 27 include the initial quantization parameter for the first macroblock 24 in the slice 33. The macroblocks 24 can each consist of a grouping of pixels, such as a 16x16 luma block 25 with the two associated 8x8 chroma blocks 25. However, it is recognized that other sizes of blocks 24 could be used to represent the frames 22, if desired.) [Au: col. 8, line 36-55]; generating (i.e. formed) [Au: col. 7, line 55] prediction parameters based on a prediction signal ((i.e. Generally, one of three fundamental coding modes can be selected for each macroblock 24, with the choice of coding mode determining how the prediction of the macroblock 24 is formed. Intra-coded (I) macroblocks 24 make use of intra-prediction, in which the prediction is formed using only the current picture 22. In predictive (P), or inter-coded, macroblocks 24 the prediction of each sample is formed by referring to one block in the set of previously decoded and stored reference pictures 22. In bi-predictive (B) macroblocks 24, predictions can be formed in this way, but can also be formed by computing a weighted average prediction can be formed in this way, but can also be formed by computing a weighted average of two different blocks in the set of previously decoded reference picture 22) [Au: col. 7, line 52-65]; (i.e. The slice 33 in the bit stream 15 contains a picture data 35 representing a sub-set of the macroblocks 24 of the complete picture 22. The macroblocks 24 in a slice 33 are ordered in raster scan order. The coded slice 33 includes the slice header 27 and the slice data 35 (coded macro blocks 24). The slice header 27 contains a coded representation of data elements 35 that pertain to the decoding of the slice data that follow the slice header 27. One of these data elements contains a reference to a valid picture parameter set 31, which specifies the picture parameter values (and indirectly the sequence parameter values) to be used when decoding the elements contains a reference to a valid picture parameter set 31, which specifies the picture parameter set 31. Other data elements in the slice header 27 include the initial quantization parameter for the first macroblock 24 in the slice 33. The macroblocks 24 can each consist of a grouping of pixels, such as a 16x16 luma block 25 with the two associated 8x8 chroma blocks 25. However, it is recognized that other sizes of blocks 24 could be used to represent the frames 22, if desired.) [Au: col. 8, line 36-55]), wherein the prediction parameters are encoded into the datastream (i.e. The slice 33 in the bit stream 15 contains a picture data 35 representing a sub-set of the macroblocks 24 of the complete picture 22. The macroblocks 24 in a slice 33 are ordered in raster scan order. The coded slice 33 includes the slice header 27 and the slice data 35 (coded macro blocks 24). The slice header 27 contains a coded representation of data elements 35 that pertain to the decoding of the slice data that follow the slice header 27. One of these data elements contains a reference to a valid picture parameter set 31, which specifies the picture parameter values (and indirectly the sequence parameter values) to be used when decoding the elements contains a reference to a valid picture parameter set 31, which specifies the picture parameter set 31. Other data elements in the slice header 27 include the initial quantization parameter for the first macroblock 24 in the slice 33. The macroblocks 24 can each consist of a grouping of pixels, such as a 16x16 luma block 25 with the two associated 8x8 chroma blocks 25. However, it is recognized that other sizes of blocks 24 could be used to represent the frames 22, if desired.) [Au: col. 8, line 36-55]; entropy encoding (i.e. entropy encoding) [Au: col. 13, line 6]  the portions ((i.e. The slice 33 in the bit stream 15 contains a picture data 35 representing a sub-set of the macroblocks 24 of the complete picture 22. The macroblocks 24 in a slice 33 are ordered in raster scan order. The coded slice 33 includes the slice header 27 and the slice data 35 (coded macro blocks 24). The slice header 27 contains a coded representation of data elements 35 that pertain to the decoding of the slice data that follow the slice header 27. One of these data elements contains a reference to a valid picture parameter set 31, which specifies the picture parameter values (and indirectly the sequence parameter values) to be used when decoding the elements contains a reference to a valid picture parameter set 31, which specifies the picture parameter set 31. Other data elements in the slice header 27 include the initial quantization parameter for the first macroblock 24 in the slice 33. The macroblocks 24 can each consist of a grouping of pixels, such as a 16x16 luma block 25 with the two associated 8x8 chroma blocks 25. However, it is recognized that other sizes of blocks 24 could be used to represent the frames 22, if desired.) [Au: col. 8, line 36-55]; (i.e. The slice 33 in the bit stream 15 contains a picture data 35 representing a sub-set of the macroblocks 24 of the complete picture 22) [Au: col. 8, line 36-38])  based on wavefront parallel processing (WPP) in Page 8 of 11Attorney Docket No. 128571-5330-US which the residual signal related to the current portion (i.e. The slice 33 in the bit stream 15 contains a picture data 35 representing a sub-set of the macroblocks 24 of the complete picture 22. The macroblocks 24 in a slice 33 are ordered in raster scan order. The coded slice 33 includes the slice header 27 and the slice data 35 (coded macro blocks 24). The slice header 27 contains a coded representation of data elements 35 that pertain to the decoding of the slice data that follow the slice header 27. One of these data elements contains a reference to a valid picture parameter set 31, which specifies the picture parameter values (and indirectly the sequence parameter values) to be used when decoding the elements contains a reference to a valid picture parameter set 31, which specifies the picture parameter set 31. Other data elements in the slice header 27 include the initial quantization parameter for the first macroblock 24 in the slice 33. The macroblocks 24 can each consist of a grouping of pixels, such as a 16x16 luma block 25 with the two associated 8x8 chroma blocks 25. However, it is recognized that other sizes of blocks 24 could be used to represent the frames 22, if desired.) [Au: col. 8, line 36-55] is entropy encoded ((i.e. Referring again to FIG. 2, each slice 33 of the frame 22 is encoded by the encoder 18 (see FIG. 1)) [Au: col. 8, line 66-67; Fig. 1-2]; (i.e. entropy encoded) [Au: col. 10, line 21])  according to one of at least two modes (i.e. The first stage in the decoding process includes the parsing and decoding of the entropy coded bitstream 15 symbols that are stored in the buffer 500 to produce the syntax elements 503 used by the other decoder components. For example, in the H.264 standard, two different entropy-coding modes are supported. The first method is based on using a context adaptive variable length coding (CAVLC) method to entropy decode the transform coefficients and a universal variable length coding (UVLC) which makes use of a single code-table for all syntax elements to entropy decode the rest of the information from the encoder 18. The second method is based on context-adaptive binary arithmetic coding (CABAC), is more complex and compression efficient) [Au: col. 11, line 6-19], wherein the entropy encoding (i.e. entropy encoding) [Au: col. 13, line 6] includes:
if the current portion (i.e. a slice) [Au: col. 8, line 38] is to be coded in accordance with a first mode (i.e. depending on the mode of each slice) [Au: col. 8, line 2] of the at least two modes (i.e. two different entropy-coding modes are supported) [Au: col. 11, line 11], encode the residual signal (i.e. Generally, one of three fundamental coding modes can be selected for each macroblock 24, with the choice of coding mode determining how the prediction of the macroblock 24 is formed. Intra-coded (I) macroblocks 24 make use of intra-prediction, in which the prediction is formed using only the current picture 22. In predictive (P), or inter-coded, macroblocks 24 the prediction of each sample is formed by referring to one block in the set of previously decoded and stored reference pictures 22. In bi-predictive (B) macroblocks 24, predictions can be formed in this way, but can also be formed by computing a weighted average prediction can be formed in this way, but can also be formed by computing a weighted average of two different blocks in the set of previously decoded reference picture 22) [Au: col. 7, line 52-65] using context adaptive entropy encoding (i.e. using a context adaptive variable length coding (CAVLC) method to entropy decode the transform coefficients and a universal variable length coding (UVLC) which makes use of a single code-table for all syntax elements to entropy decode the rest of the information from the encoder) [Au: col. 11, line 12-17] including deriving contexts across portion boundaries ((i.e. performs an initial table selection from a primary table or a secondary table chosen from the plurality of tables) [Au: col. 19, line 36-38]; (i.e. selection from the plurality of decoding tables for subsequent Coefficient_levels is determined solely by a previous decoded coefficient_level and an experimentally pre-determined table) [Au: col. 19, line 26-30]; (i.e. the method decodes the Coefficient_levels and Run_before using multiple variable-length decoding tables where a table is selected to decode each symbol based on the context of previously decoded symbols) [Au: col. 3, line 17-21]  - Note: Au teaches that the context of previous slice can be used for the current slice.  In order word, the context across boundaries of slices]) and initializing a symbol probability associated with the current portion ((i.e. performs an initial table selection from a primary table or a secondary table chosen from the plurality of tables) [Au: col. 19, line 36-38]; (i.e. selection from the plurality of decoding tables for subsequent Coefficient_levels is determined solely by a previous decoded coefficient_level and an experimentally pre-determined table) [Au: col. 19, line 26-30]; (i.e. the method decodes the Coefficient_levels and Run_before using multiple variable-length decoding tables where a table is selected to decode each symbol based on the context of previously decoded symbols) [Au: col. 3, line 17-21]  - Note: Au teaches that the context of previous slice can be used for the current slice.  In order word, the context across boundaries of slices]) depending on a saved state of the symbol probability of a previously encoded portion ((i.e. performs an initial table selection from a primary table or a secondary table chosen from the plurality of tables) [Au: col. 19, line 36-38]; (i.e. selection from the plurality of decoding tables for subsequent Coefficient_levels is determined solely by a previous decoded coefficient_level and an experimentally pre-determined table) [Au: col. 19, line 26-30]; (i.e. video bitstream 15 is stored in the buffer 500 at the input to the decoder 20. The first stage in the decoding process includes the parsing and decoding of the entropy coded bitstream 15 symbols that are stored in the buffer 500 to produce the syntax elements 503 used by the other decoder components. For example, in the H.264 standard, two different entropy-coding modes are supported. The first method is based on using a context adaptive variable length coding (CAVLC) method to entropy decode the transform coefficients and a universal variable length coding (UVLC) which makes use of a single code-table for all syntax elements to entropy decode the rest of the information from the encoder 18. The second method is based on context-adaptive binary arithmetic coding (CABAC), is more complex and compression efficient. The complexity of the CABAC method derives from the need to continually update a large set of context models throughout the decoding process, and the arithmetic decoding of symbols. The CAVLC/UVLC method can be implemented with a relatively small number of operations, requiring the parsing of each symbol and table lookups.) [Au: col. 7, line 48-50] – Note: It is well known to one with ordinary skill in the arts that the entropy coded bitstream symbols with its related information, such as its probability, are stored in the buffer; and the decoder uses these information to reconstruct the blocks)), wherein, in initializing the symbol probability associated with the current portion (i.e. performs an initial table selection from a primary table or a secondary table chosen from the plurality of tables) [Au: col. 19, line 36-38] in accordance with the first mode (i.e. depending on the mode of each slice) [Au: col. 8, line 2], the entropy encoder is configured to ((i.e. an entropy decoder) [Au: col. 10, line 56-57]; (i.e. the entropy decoding module) [Au: col. 5, line 39]): responsive to a determination that (i.e. coding mode determining) [Au: col. 7, line 53-54] a first coding block associated with the current portion is the first coding block from a left end of a first row of the picture in accordance with a raster scan order ((i.e. The slice 33 in the bit stream 15 contains a picture data 35 representing a sub-set of the macroblocks 24 of the complete picture 22. The macroblocks 24 in a slice 33 are ordered in raster scan order. The coded slice 33 includes the slice header 27 and the slice data 35 ( coded macro blocks 24). The slice header 27 contains a coded representation of data elements 35 that pertain to the decoding of the slice data that follow the slice header 27. One of these data elements contains a reference to a valid picture parameter set 31, which specifies the picture parameter values (and indirectly the sequence parameter values) to be used when decoding the elements contains a reference to a valid picture parameter set 31, which specifies the picture parameter set 31) [Au: col. 8, line 36-48]; (i.e. Each macroblock 24 can have a size of 16x6 pixels and the macroblocks 24 are stored from left to right and from top to bottom and consecutive macroblocks 24 are combined in a slice 80 (see FIG. 3)) [Au: col. 7, line 28-31]; (i.e. The macroblocks 24 in a slice 33 are ordered in raster scan order) [Au: col. 8, line 38-39]) Note: It is noted that in video coding standards,  the decoding processes in raster scan order.  The decoder starts a first coding block from the left on the first row to the next block on the right of the first block until the end of the first row.  The decoder then repeats the process for the other rows until it finishes. Please see the top left block on the first row illustrated in Fig. 4), initialize the symbol probability associated with the current portion (i.e. performs an initial table selection from a primary table or a secondary table chosen from the plurality of tables) [Au: col. 19, line 36-38]  based on the saved symbol probability as acquired in context adaptive entropy encoding the previously encoded portion (i.e. video bitstream 15 is stored in the buffer 500 at the input to the decoder 20. The first stage in the decoding process includes the parsing and decoding of the entropy coded bitstream 15 symbols that are stored in the buffer 500 to produce the syntax elements 503 used by the other decoder components. For example, in the H.264 standard, two different entropy-coding modes are supported. The first method is based on using a context adaptive variable length coding (CAVLC) method to entropy decode the transform coefficients and a universal variable length coding (UVLC) which makes use of a single code-table for all syntax elements to entropy decode the rest of the information from the encoder 18. The second method is based on context-adaptive binary arithmetic coding (CABAC), is more complex and compression efficient. The complexity of the CABAC method derives from the need to continually update a large set of context models throughout the decoding process, and the arithmetic decoding of symbols. The CAVLC/UVLC method can be implemented with a relatively small number of operations, requiring the parsing of each symbol and table lookups.) [Au: col. 7, line 48-50] up to a second coding block from a left end of a second row of the picture ((i.e. table is selected based on the block type) [Au: col. 4, line 38-39]; (i.e. The macroblocks 24 in a slice 33 are ordered in raster scan order) [Au: col. 8, line 38-39]), wherein the second row is associated with the previously decoded portion ((i.e. to decode each symbol based on the context of previously decoded symbols) [Au: col. 3, line 20-21]; (i.e. macroblocks 24 the prediction of each sample is formed by referring to one block in the set of previously decoded) [Au: col. 7, line 58-59]; (i.e. selection from the plurality of decoding tables for subsequent Coefficient_levels is determined solely by a previous decoded coefficient_level and an experimentally pre-determined table) [Au: col. 19, line 26-30]) and the second coding block is spatially adjoining and to a right-hand side of a first coding block of the second row ((i.e. The slice 33 in the bit stream 15 contains a picture data 35 representing a sub-set of the macroblocks 24 of the complete picture 22. The macroblocks 24 in a slice 33 are ordered in raster scan order. The coded slice 33 includes the slice header 27 and the slice data 35 (coded macro blocks 24). The slice header 27 contains a coded representation of data elements 35 that pertain to the decoding of the slice data that follow the slice header 27. One of these data elements contains a reference to a valid picture parameter set 31, which specifies the picture parameter values (and indirectly the sequence parameter values) to be used when decoding the elements contains a reference to a valid picture parameter set 31, which specifies the picture parameter set 31) [Au: col. 8, line 36-48]; (i.e. Each macroblock 24 can have a size of 16x6 pixels and the macroblocks 24 are stored from left to right and from top to bottom and consecutive macroblocks 24 are combined in a slice 80 (see FIG. 3)) [Au: col. 7, line 28-31]; (i.e. The macroblocks 24 in a slice 33 are ordered in raster scan order) [Au: col. 8, line 38-39]) Note: It is noted that in video coding standards,  the decoding processes in raster scan order.  The decoder starts a first coding block from the left on the first row to the next block on the right of the first block until the end of the first row.  The decoder then repeats the process for the other rows until it finishes. The second coding block, which is in the second row should be on the right of the first coding block.), and otherwise, initialize the symbol probability associated with the current portionPage 3 of 11Attorney Docket No. 128571-5330-US (i.e. performs an initial table selection from a primary table or a secondary table chosen from the plurality of tables) [Au: col. 19, line 36-38] based on a symbol probability  (i.e. video bitstream 15 is stored in the buffer 500 at the input to the decoder 20. The first stage in the decoding process includes the parsing and decoding of the entropy coded bitstream 15 symbols that are stored in the buffer 500 to produce the syntax elements 503 used by the other decoder components. For example, in the H.264 standard, two different entropy-coding modes are supported. The first method is based on using a context adaptive variable length coding (CAVLC) method to entropy decode the transform coefficients and a universal variable length coding (UVLC) which makes use of a single code-table for all syntax elements to entropy decode the rest of the information from the encoder 18. The second method is based on context-adaptive binary arithmetic coding (CABAC), is more complex and compression efficient. The complexity of the CABAC method derives from the need to continually update a large set of context models throughout the decoding process, and the arithmetic decoding of symbols. The CAVLC/UVLC method can be implemented with a relatively small number of operations, requiring the parsing of each symbol and table lookups.) [Au: col. 7, line 48-50] – Note: It is well known to one with ordinary skill in the arts that the entropy coded bitstream symbols with its related information, such as its probability, are stored in the buffer; and the decoder uses these information to reconstruct the blocks) as acquired at an end of context adaptive entropy encoding the previously encoded portion (((i.e. performs an initial table selection from a primary table or a secondary table chosen from the plurality of tables) [Au: col. 19, line 36-38]; (i.e. video bitstream 15 is stored in the buffer 500 at the input to the decoder 20. The first stage in the decoding process includes the parsing and decoding of the entropy coded bitstream 15 symbols that are stored in the buffer 500 to produce the syntax elements 503 used by the other decoder components. For example, in the H.264 standard, two different entropy-coding modes are supported. The first method is based on using a context adaptive variable length coding (CAVLC) method to entropy decode the transform coefficients and a universal variable length coding (UVLC) which makes use of a single code-table for all syntax elements to entropy decode the rest of the information from the encoder 18. The second method is based on context-adaptive binary arithmetic coding (CABAC), is more complex and compression efficient. The complexity of the CABAC method derives from the need to continually update a large set of context models throughout the decoding process, and the arithmetic decoding of symbols. The CAVLC/UVLC method can be implemented with a relatively small number of operations, requiring the parsing of each symbol and table lookups.) [Au: col. 7, line 48-50]), and if the current portion (i.e. a slice). [Au: col. 8, line 38]  is to be coded in accordance with a second mode (i.e. depending on the mode of each slice) [Au: col. 8, line 2] of the at least two modes (i.e. two different entropy-coding modes are supported) [Au: col. 11, line 11], encode the residual signal (i.e. Generally, one of three fundamental coding modes can be selected for each macroblock 24, with the choice of coding mode determining how the prediction of the macroblock 24 is formed. Intra-coded (I) macroblocks 24 make use of intra-prediction, in which the prediction is formed using only the current picture 22. In predictive (P), or inter-coded, macroblocks 24 the prediction of each sample is formed by referring to one block in the set of previously decoded and stored reference pictures 22. In bi-predictive (B) macroblocks 24, predictions can be formed in this way, but can also be formed by computing a weighted average prediction can be formed in this way, but can also be formed by computing a weighted average of two different blocks in the set of previously decoded reference picture 22) [Au: col. 7, line 52-65] using context adaptive entropy encoding (i.e. using a context adaptive variable length coding (CAVLC) method to entropy decode the transform coefficients and a universal variable length coding (UVLC) which makes use of a single code-table for all syntax elements to entropy decode the rest of the information from the encoder) [Au: col. 11, line 12-17] with restricting the derivation of the contexts so as to not cross the portion boundaries and initializing the symbol probabilities independent of any previously encoded portion (i.e. performs an initial table selection from a primary table or a secondary table chosen from the plurality of tables) [Au: col. 19, line 36-38], and save the symbol probability ((i.e. The blocks are processed and compressed for transmission as the bit stream 15 over the network 14 or stored for later decompression) [Au: col. 7, line 48-50]; (i.e. video bitstream 15 is stored in the buffer 500 at the input to the decoder 20. The first stage in the decoding process includes the parsing and decoding of the entropy coded bitstream 15 symbols that are stored in the buffer 500 to produce the syntax elements 503 used by the other decoder components. For example, in the H.264 standard, two different entropy-coding modes are supported. The first method is based on using a context adaptive variable length coding (CAVLC) method to entropy decode the transform coefficients and a universal variable length coding (UVLC) which makes use of a single code-table for all syntax elements to entropy decode the rest of the information from the encoder 18. The second method is based on context-adaptive binary arithmetic coding (CABAC), is more complex and compression efficient. The complexity of the CABAC method derives from the need to continually update a large set of context models throughout the decoding process, and the arithmetic decoding of symbols. The CAVLC/UVLC method can be implemented with a relatively small number of operations, requiring the parsing of each symbol and table lookups.) [Au: col. 7, line 48-50]) as acquired in context adaptive entropy encoding the previously encoded portion ((i.e. entropy encoding) [Au: col. 13, line 6]; (i.e. using a context adaptive variable length coding (CAVLC) method to entropy decode the transform coefficients and a universal variable length coding (UVLC) which makes use of a single code-table for all syntax elements to entropy decode the rest of the information from the encoder) [Au: col. 11, line 12-17] up to the second coding block in the second row ((i.e. table is selected based on the block type) [Au: col. 4, line 38-39]; (i.e. The macroblocks 24 in a slice 33 are ordered in raster scan order) [Au: col. 8, line 38-39]) associated with the previously encoded portion in accordance with the raster scan order ((i.e. Furthermore, depending on the current block coding mode, quantization parameter, and total number of coefficients, three separate logic paths or circuits (Intercoded blocks and Intracoded blocks with QP>=21; Intracoded blocks with QP<21 and more than 10 nonzero coefficients; Intracoded blocks with QP<21 and the number of nonzero coefficients less than or equal to 10) are required to implement the table selection process) [Au: col. 5, line 15-23]; (i.e. The macroblocks 24 in a slice 33 are ordered in raster scan order) [Au: col. 8, line 38-39]), wherein the picture is partitioned into the portions, the portions are slices or slice segments (i.e. The slice 33 in the bit stream 15 contains a picture data 35 representing a sub-set of the macroblocks 24 of the complete picture 22) [Au: col. 8, line 36-38], and the current portion includes information indicating a position within the picture at which entropy encoding of the current portion begins (i.e. Each of the slices 33 has the slice header 27 that provides information, such as but not limited to the position of the respective slice 33 in the frame 22 as well as the initial quantization parameter; and the slice data which provides information for reconstructing the macroblocks of a slice, such as but not limited to the prediction modes and quantised coefficients for each of the respective macroblocks 24) [Au: col. 9, line 1-8].   
Au does not explicitly disclose the following claim limitations (Emphasis Added).
A non-transitory computer-readable medium for storing data associated with a video, comprising: a data stream stored in the non-transitory computer-readable medium, the data stream comprising encoded information related to a picture of a video, wherein the picture is partitioned in units of portions, wherein the encoded information is coded into the data stream for storing in the non-transitory computer-readable medium by operations including: generating a residual signal related to a current portion of the portions of the picture; generating prediction parameters based on a prediction signal, wherein the prediction parameters are encoded into the datastream; entropy encoding the portions based on wavefront parallel processing (WPP) in Page 8 of 11Attorney Docket No. 128571-5330-US which the residual signal related to the current portion is entropy encoded according to one of at least two modes, wherein the entropy encoding includes:if the current portion is to be coded in accordance with a first mode of the at least two modes, encode the residual signal using context adaptive entropy encoding including deriving contexts across portion boundaries and initializing a symbol probability associated with the current portion depending on a saved state of the symbol probability of a previously encoded portion, wherein, in initializing the symbol probability associated with the current portion in accordance with the first mode, the entropy encoder is configured to: responsive to a determination that a first coding block associated with the current portion is the first coding block from a left end of a first row of the picture in accordance with a raster scan order, initialize the symbol probability associated with the current portion based on the saved symbol probability as acquired in context adaptive entropy encoding the previously encoded portion up to a second coding block from a left end of a second row of the picture, wherein the second row is associated with the previously decoded portion and the second coding block is spatially adjoining and to a right-hand side of a first coding block of the second row, and otherwise, initialize the symbol probability associated with the current portion based on a symbol probability as acquired at an end of context adaptive entropy Page 6 of 11Attorney Docket No. 128571-5330-US encoding the previously encoded portion, and if the current portion is to be coded in accordance with a second mode of the at least two modes, encode the residual signal using context adaptive entropy encoding with restricting the derivation of the contexts so as to not cross the portion boundaries and initializing the symbol probabilities independent of any previously encoded portion, and save the symbol probability as acquired in context adaptive entropy encoding the previously encoded portion up to the second coding block in the second row associated with the previously encoded portion in accordance with the raster scan order, wherein the picture is partitioned into the portions, the portions are slices or slice segments, and the current portion includes information indicating a position within the picture at which entropy encoding of the current portion begins. 
However, in the same field of endeavor Demircin further discloses the claim limitations and the deficient claim limitations, as follows:
deriving of contexts across portion boundaries (i.e. in some embodiments of the invention, the parallel decoding of entropy slices is structured such that information from previously decoded entropy slices may used to estimate the initial context states for context models in subsequent entropy slices) [Demircin: para. 0024] …the derivation of the contexts so as to not cross the portion boundaries (i.e. context model updates are not made across entropy slice boundaries) [Demircin: para. 0011],
It would have been obvious to one with an ordinary skill in the art at the time of invention to modify the teachings of Au with Demircin to program the encoder to implement two different modes for the derivation of contexts by restricting the derivation of the contexts within a slice or allowing the derivation of the contexts across slice boundaries.  
Therefore, the combination of Au and Demircin will enable the video coding system to have flexibility to obtain high coding efficiency by using information across the slice boundaries [Demircin: para. 0023]. Au and Demircin however do not explicitly disclose the following claim limitations (Emphasis Added).
an entropy encoder configured to entropy encode, using the processor into the datastream, the portions based on wavefront parallel processing (WPP) in which the residual signal related to the current portion is entropy encoded according to one of at least two modes, 
However, in the same field of endeavor Sze further discloses the claim limitations and the deficient claim limitations, as follows:
(i.e. wavefront parallel processing) [Sze: para. 0056] (i.e. To make use of the spatial correlation of neighboring data, context selection can depend on the values of the top (B) and left (A) blocks as shown in FIG. 8. Consequently, a last line buffer is required in the CABAC engine to store information pertaining to the previously decoded row. The depth of this buffer depends on the width of the frame being decoded which can be quite large for high resolution (e.g. 4kx2k) sequences. The bit-width of the buffer depends on the type of information that needs to be stored per block or macroblock in the previous row) [Sze: para. 0061; Figs. 8-10]
It would have been obvious to one with an ordinary skill in the art at the time of invention to modify the teachings of Au with Sze and Demircin to program the encoder to implement two different modes for the derivation of contexts by restricting the derivation of the contexts within a slice or allowing the derivation of the contexts across slice boundaries.  
Therefore, the combination of Au with Sze and Demircin will enable the video coding system to have flexibility to obtain high coding efficiency by using information across the slice boundaries [Demircin: para. 0023], or fast parallel processing, such as WPP [Sze: para. 0056]. 

Regarding claim 49, Au meets the claim limitations as set forth in claim 48. Au further meets the claim limitations as follow.
The non-transitory computer-readable medium according to claim 48 ((i.e. the buffer) [Au: col. 11, line 5]; (i.e. A reference frame memory) [Au: col. 9, line 21]), wherein the operations include (i.e. sequential operation of encoder) [Au: col. 9, line 17], in initializing the symbol probability associated with the current portion ((i.e. performs an initial table selection from a primary table or a secondary table chosen from the plurality of tables) [Au: col. 19, line 36-38]; (i.e. selection from the plurality of decoding tables for subsequent Coefficient_levels is determined solely by a previous decoded coefficient_level and an experimentally pre-determined table) [Au: col. 19, line 26-30]; (i.e. the method decodes the Coefficient_levels and Run_before using multiple variable-length decoding tables where a table is selected to decode each symbol based on the context of previously decoded symbols) [Au: col. 3, line 17-21 ]) in accordance with the first mode (i.e. depending on the mode of each slice) [Au: col. 8, line 2], the entropy encoding includes (i.e. a decoder) [Au: col. 1, line 56]: responsive to a determination (i.e. coding mode determining) [Au: col. 7, line 53-54] that the first coding block associated with the current portion is not the first coding block in the first row, initializing the symbol probability Page 4 of 11Attorney Docket No. 128571-5330-US associated with the current portion (i.e. performs an initial table selection from a primary table or a secondary table chosen from the plurality of tables) [Au: col. 19, line 36-38]  based on a symbol probability as acquired at the end of context adaptive entropy encoding the previously encoded portion (i.e. video bitstream 15 is stored in the buffer 500 at the input to the decoder 20. The first stage in the decoding process includes the parsing and decoding of the entropy coded bitstream 15 symbols that are stored in the buffer 500 to produce the syntax elements 503 used by the other decoder components. For example, in the H.264 standard, two different entropy-coding modes are supported. The first method is based on using a context adaptive variable length coding (CAVLC) method to entropy decode the transform coefficients and a universal variable length coding (UVLC) which makes use of a single code-table for all syntax elements to entropy decode the rest of the information from the encoder 18. The second method is based on context-adaptive binary arithmetic coding (CABAC), is more complex and compression efficient. The complexity of the CABAC method derives from the need to continually update a large set of context models throughout the decoding process, and the arithmetic decoding of symbols. The CAVLC/UVLC method can be implemented with a relatively small number of operations, requiring the parsing of each symbol and table lookups.) [Au: col. 7, line 48-50]).
Au does not explicitly disclose the following claim limitations (Emphasis Added).
The non-transitory computer-readable medium according to claim 48, wherein the operations include, in initializing the symbol probability associated with the current portion in accordance with the first mode, the entropy encoder is configured to: responsive to a determination that the first coding block associated with the current portion is not the first coding block in the first row, initializing the symbol probability associated with the current portion based on a symbol probability as acquired at the end of context adaptive entropy encoding the previously encoded portion.  
However, in the same field of endeavor Demircin further discloses the claim limitations and the deficient claim limitations, as follows:
responsive to a determination that the first coding block associated with the current portion is not the first coding block in the first row (i.e. If the entropy slice is one of the first M entropy slices, the context models are initialized in some other manner) [Demircin: para. 0057] in accordance with the raster scan order (i.e. The inverse scan and dequantization component (302) assembles the macroblocks in the video bit stream in raster scan order and substantially recovers the original frequency domain data.) [Demircin: para. 0037], initializing the symbol probability Page 4 of 11Attorney Docket No. 128571-5330-US associated with the current portion based on a symbol probability (i.e. As shown in FIG. 4, a syntax element value of a slice is entropy encoded using CABAC (400) to generate a bin string representing the syntax element. Consecutive syntax element values are encoded until either sufficient syntax elements have been encoded to fulfill the size criteria for an entropy slice or the last syntax element value in a slice is encoded) [Demircin: para. 0040] as acquired at the end of context adaptive entropy encoding the previously decoded portion ((i.e. information from previously decoded entropy slices) [Demircin: para. 0024]; ((i.e. end of slice) [Demircin: Fig. 4, Fig. 5, Fig. 6]; (i.e. end of entropy slice or slice) [Demircin: Fig. 4]).
It would have been obvious to one with an ordinary skill in the art at the time of invention to modify the teachings of Au with Sze and Demircin to program the encoder to implement two different modes for the derivation of contexts by restricting the derivation of the contexts within a slice or allowing the derivation of the contexts across slice boundaries.    
Therefore, the combination of Au with Sze and Demircin will enable the video coding system to have flexibility to obtain high coding efficiency by using information across the slice boundaries [Demircin: para. 0023], or fast parallel processing, such as WPP [Sze: para. 0056]. 

Claims 38 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Au (US Patent 6,646,578 B1), (“Au”), in view of Sze et al. (US Patent Application Publication 2012/0086587), (“Sze”), in view of Demircin et al. (US Patent Application Publication 2010/0098155), (“Demircin”), further in view of Bross et al. (High efficiency video coding (HEVC) text specification draft 6; February 1-10, 2012), (“Bross”).
Regarding claim 38, Au, Sze, and Demircin meet the claim limitations as set forth in claim 31. Au, Sze, and Demircin further meet the claim limitations as follow.
The decoder (i.e. a decoder) [Au: col. 1, line 56] according to claim 31, wherein the entropy decoder (i.e. an entropy decoder) [Au: col. 10, line 56-57] is configured to (i.e. configured to) [Demircin: para. 0060], in the first and second modes (i.e. intra-coded) [Au: col. 4, line 39], restrict the predictive decoding within tiles into which the picture is sub-divided.
Au, Sze, and Demircin do not explicitly disclose the following claim limitations (Emphasis added).
The decoder according to claim 31, wherein the entropy decoder is configured to, in the first and second modes, restrict the predictive decoding within tiles into which the picture is sub-divided.
However, in the same field of endeavor Bross further discloses the claim limitations and the deficient claim limitations, as follows:
in the first (i.e. slice_type is equal to P or B) Bross: page. 0084] and second modes (i.e. pred_mode_flag is equal to 1, PredMode is set to MODE_INTRA) Bross: page. 0084], restrict the predictive decoding within tiles (i.e. loop_filter_across_tiles_enabled_flag equal to 0 specifies that in-loop filtering operations are not performed across tile boundaries.) Bross: page. 0065] into which the picture is sub-divided (i.e. tile: An integer number of treeblocks co-occurring in one column and one row, ordered consecutively in treeblock raster scan of the tile. The division of each picture into tiles is a partitioning. Tiles in a picture are ordered consecutively in tile raster scan of the picture) Bross: page. 0008].
It would have been obvious to one with an ordinary skill in the art at the time of invention to modify the teachings of Au, Sze, and Demircin with Bross to program the processor to process syntax elements in the slice header to decide whether or not to restrict the predictive coding within a tile.  
Therefore, the combination of Au, Sze, and Demircin with Bross will permit the parallel processing operations in the video coding system.



Regarding claim 47, Au, Sze, and Demircin meet the claim limitations as set forth in claim 40. Au, Sze, and Demircin further meet the claim limitations as follow.
The encoder (i.e. encoder) [Au: col. 2, line 3] according to claim 40, wherein the entropy encoder ((i.e. encoder) [Au: col. 2, line 3]; (i.e. entropy encoding) [Au: col. 13, line 6]) is configured to (i.e. configured to) [Demircin: para. 0060], in the first and second modes (i.e. intra-coded) [Au: col. 4, line 39], restrict the predictive encoding within tiles into which the picture is sub-divided.
Au, Sze, and Demircin do not explicitly disclose the following claim limitations (Emphasis added).
The encoder according to claim 40, wherein the entropy encoder is configured to, in the first and second modes, restrict the predictive encoding within tiles into which the picture is sub-divided.
However, in the same field of endeavor Bross further discloses the claim limitations and the deficient claim limitations, as follows:
in the first (i.e. slice_type is equal to P or B) Bross: page. 0084] and second modes (i.e. pred_mode_flag is equal to 1, PredMode is set to MODE_INTRA) Bross: page. 0084], restrict the predictive encoding within tiles (i.e. loop_filter_across_tiles_enabled_flag equal to 0 specifies that in-loop filtering operations are not performed across tile boundaries.) Bross: page. 0065] into which the picture is sub-divided (i.e. tile: An integer number of treeblocks co-occurring in one column and one row, ordered consecutively in treeblock raster scan of the tile. The division of each picture into tiles is a partitioning. Tiles in a picture are ordered consecutively in tile raster scan of the picture) Bross: page. 0008].
It would have been obvious to one with an ordinary skill in the art at the time of invention to modify the teachings of Au, Sze, and Demircin with Bross to program the processor to process syntax elements in the slice header to decide whether or not to restrict the predictive coding within a tile.  
Therefore, the combination of Au, Sze, and Demircin with Bross will permit the parallel processing operations in the video coding system.

Claims 39 is rejected under 35 U.S.C. 103 as being unpatentable over Au (US Patent 6,646,578 B1), (“Au”), in view of Sze et al. (US Patent Application Publication 2012/0086587), (“Sze”), in view of Demircin et al. (US Patent Application Publication 2010/0098155), (“Demircin”), further in view of Yoshimatsu et al. (US Patent Application Publication 2010/0322317), (“Yoshimatsu”).
Regarding claim 39, Au, Sze, and Demircin meet the claim limitations as set forth in claim 31. Au, Sze, and Demircin further meet the claim limitations as follow.
The decoder (i.e. a decoder) [Au: col. 1, line 56] according to claim 31, wherein the entropy decoder (i.e. an entropy decoder) [Au: col. 10, line 56-57] is configured to (i.e. configured to) [Demircin: para. 0060], in accordance with the first of the at least two modes (i.e. inter-coded or intra-coded) [Au: col. 4, line 39], copy for the current portion, a portion of a slice header syntax from a preceding portion decoded in the second mode (i.e. intra-coded) [Au: col. 4, line 39].
Au, Sze, and Demircin do not explicitly disclose the following claim limitations (Emphasis added).
The decoder according to claim 31, wherein the entropy decoder is configured to, in accordance with the first of the at least two modes, copy for the current portion, a portion of a slice header syntax from a preceding portion decoded in the second mode.
However, in the same field of endeavor Yoshimatsu further discloses the claim limitations and the deficient claim limitations, as follows:
copy for the current portion, a portion of a slice header syntax from a preceding portion decoded in the second mode (i.e. in the second segment stream, the slice header copy ha' that is a copy of the slice header ha of the slice A is disposed immediately before the MB line L2 that is the beginning of the slice A, and the slice header copy he' that is a copy of the slice header he of the slice C is disposed immediately before the MB line L10 that is the beginning of the slice C. In this way, the second decoding engine 120 can obtain parameters required to decode the respective slices A and C of the second segment stream, based on the slice header copies ha' and he') [Yoshimatsu: para. 0153].
It would have been obvious to one with an ordinary skill in the art at the time of invention to modify the teachings of Au, Sze, and Demircin with Yoshimatsu to program the decoder to copy the slice header.  
Therefore, the combination of Au, Sze, and Demircin with Yoshimatsu will enable the video coding system to use the information across the slice boundary when it is selected. 

   Reference Notice 
Additional prior arts, included in the Notice of Reference Cited, made of record and not relied upon is considered pertinent to applicant's disclosure.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Dang whose telephone number is (408) 918-7529.  The examiner can normally be reached on Monday-Thursday between 8:30 am - 5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/Philip P. Dang/Primary Examiner, Art Unit 2488